Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 1 of 60 PageID #: 10497
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 1 of 60



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

    CONSUMER FINANCIAL
    PROTECTION BUREAU,
        Plaintiff,

        v.                                               Civil Action No. ELH-16-3759


    ACCESS FUNDING, LLC, et al.,
        Defendants.

                                  MEMORANDUM OPINION

        This protracted litigation arises under the Consumer Financial Protection Act of 2010

 (“CFPA” or the “Act”), 12 U.S.C. §§ 5481 et seq., and concerns the purchase of structured

 settlements in tort suits. Plaintiff Consumer Financial Protection Bureau (the “Bureau” or “CFPB”)

 has filed suit against a host of defendants: Access Funding, LLC (“Access Funding”); Access

 Holding, LLC (“Access Holding”); Reliance Funding, LLC (“Reliance Funding”); 1 Lee

 Jundanian, former Chief Executive Officer (“CEO”) of Access Funding; Raffi Boghosian, Chief

 Operating Officer (“COO”) of Access Funding; Michael Borkowski, CEO of Access Funding; and

 Charles Smith, Esquire, an advisor for Access Funding consumers. See ECF 1 (“Complaint”). 2 I




        1
            Reliance Funding has been dismissed as a defendant. ECF 149.
        2
          The case was originally assigned to Judge J. Frederick Motz. On December 7, 2017,
 following Judge Motz’s retirement, the case was reassigned to me. The case was stayed during
 the pendency of the litigation, awaiting the decision of the Supreme Court in Seila Law LLC v.
 CFPB, __ U.S.__, 140 S. Ct. 2183 (2020). See ECF 124.
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 2 of 60 PageID #: 10498
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 2 of 60



 shall refer to Access Funding, Access Holding, Jundanian, and Boghosian collectively as the

 “Access Funding Defendants.” 3

        The Amended Complaint (ECF 44), filed in December 2017, is the operative pleading.

 CFPB alleges that defendants violated the Act by participating in a scheme to pursue structured

 settlement holders in order to purchase their settlements on unfair terms. CFPB seeks a permanent

 injunction, damages, disgorgement, payment of redress to consumers, civil penalties, and costs

 based on defendants’ alleged violation of various provisions of the CFPA.

        In particular, the Amended Complaint alleges three violations of the CFPA by Smith and

 two by the Access Funding Defendants and Borkowski. The claims against Smith and one claim

 against the Access Funding Defendants and Borkowski arise out of Smith’s conduct as an

 independent professional advisor (“IPA”). According to the CFPB, Smith engaged in unfair (Count

 I), deceptive (Count II), and abusive (Count III) acts and practices, in violation of 12 U.S.C. §§

 5531(a), (b), and (d), and the Access Funding Defendants and Borkowski “provided substantial

 assistance” with respect to Smith’s unfair, deceptive, and abusive acts (Count IV), in violation of

 12 U.S.C. § 5536(a)(3). See ECF 44, ¶¶ 62-92. In Count V, which concerns advances by the Access

 Funding Defendants and Borkowski, CFPB claims that the Access Funding Defendants and

 Borkowski engaged in abusive acts and practices, in violation of 12 U.S.C. §§ 5531(d)(2)(a) and

 5536(a)(1)(B). Id. ¶¶ 93-99.

        The Access Funding Defendants have filed a motion to dismiss under Fed. R. Civ. P.

 12(b)(1). ECF 138. The motion is supported by a memorandum (ECF 139) (collectively, “Access

 Funding Motion to Dismiss”) and one exhibit. ECF 139-1. In the Access Funding Moiton to


        3
          Borkowski, who is self-represented, is included as an “Access Funding Defendant” by
 the Bureau. See ECF 132-1 at 6. But, Borkowski has filed his own dispositive motion, discussed
 infra.

                                                 2
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 3 of 60 PageID #: 10499
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 3 of 60



 Dismiss, the defendants urge the Court to dismiss the Amended Complaint on the ground that the

 Bureau lacks authority to pursue this enforcement action. ECF 139 at 3. CFPB opposes the Access

 Funding Motion to Dismiss (ECF 148) with two exhibits. ECF 148-1; ECF 148-2. And, the Access

 Funding Defendants have replied. ECF 154.

        CFPB has moved for partial summary judgment (ECF 132), supported by a memorandum

 (ECF 132-1) (collectively, the “CFPB Motion”) and 89 exhibits. CFPB seeks summary judgment

 as to liability under the five counts in the Amended Complaint.

         Smith has filed a combined cross-motion for summary judgment, or in the alternative,

 motion for judgment on the pleadings under Fed. R. Civ. P. 12(c), and opposition to the CFPB

 Motion. ECF 137 (“Smith Motion”). The Smith Motion is supported by six exhibits. ECF 137-1

 to ECF 137-7.

        The Access Funding Defendants have also filed a combined cross-motion for summary

 judgment as to Counts IV and V of the Amended Complaint and an opposition to the CFPB

 Motion. ECF 140. The motion is supported by a memorandum (ECF 141) (collectively, “Access

 Funding S.J. Motion”) and 27 exhibits. ECF 141-1 to ECF 141-27.

        Borkowski has filed a combined cross-motion for summary judgment and opposition to the

 CFPB Motion (ECF 146, “Borkowski Motion”), supported by six exhibits. ECF 146-1 to ECF

 146-6. Borkowski argues that the CFPB has not established that he was personally engaged in the

 alleged abusive practices under Count V or provided substantial assistance to Smith’s unfair,

 deceptive, and abusive acts, as alleged under Count IV.

        CFPB has submitted a combined opposition to the Smith Motion (ECF 137), the Access

 Funding S.J. Motion (ECF 140), and the Borkowski Motion (ECF 146), as well as a reply in

 support of its own motion (ECF 152), with 15 additional exhibits. ECF 152-1 to ECF 152-15. The



                                                 3
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 4 of 60 PageID #: 10500
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 4 of 60



 Access Funding Defendants have replied (ECF 157) and submitted ten additional exhibits. ECF

 157-1 to ECF 157-10.

        The defendants have also filed a joint motion to strike the deposition testimony of Stephen

 Thomas, one of Access Funding’s consumers, docketed at ECF 132-45. ECF 142. The motion is

 supported by a memorandum (ECF 143) (collectively, the “Motion to Strike”) and one exhibit.

 ECF 143-1. The Bureau opposes the Motion to Strike (ECF 151), supported by two exhibits. ECF

 151-1 to ECF 151-2. And, defendants have replied. ECF 153.

        CFPB filed a notice of supplemental authority docketed at ECF 158. The Access Funding

 Defendants and Smith filed a “Motion for Leave to File a Response to the Bureau’s Notice of

 Recent Authority” (ECF 159), along with the proposed response. ECF 159-1. The Access Funding

 Defendants, together with Smith, also filed an additional notice of supplemental authority. ECF

 161. In addition, CFPB filed supplemental authorities. See ECF 160; ECF 162; ECF 163.

        The motions are fully briefed and no hearing is necessary to resolve them. See Local Rule

 105.6. Because CFPB has not opposed ECF 159, I shall grant that motion. I shall also grant the

 Motion to Strike (ECF 142). But, for the reasons that follow, I will deny all other motions.

                                   I.     Procedural Background 4




        4
           The Court cites to the electronic pagination, which does not always correspond to the
 page number imprinted on the particular submission. In general, when citing to an exhibit, I have
 identified the exhibit at least once, but not repeatedly.

                                                 4
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 5 of 60 PageID #: 10501
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 5 of 60



        CFPB “is an agency of the United States charged with regulating the offering and providing

 of consumer-financial products and services” under certain federal statutes, including the CFPA.

 ECF 44, ¶ 5. It “has independent litigating authority, including the authority to enforce the CFPA.”

 Id. (citing 12 U.S.C. § 5564(a)-(b)).

        Maryland has enacted a Structured Settlement Protection Act (“SSPA”). Id. ¶ 21. See Md.

 Code (2013 Repl. Vol., 2018 Supp.), §§ 5-1101 et seq. of the Courts and Judicial Proceedings

 Article (“C.J.”). It is one of 49 states in the country that has enacted a statute governing structured

 settlements. ECF 44, ¶ 21. Maryland’s SSPA requires structured-settlement-factoring companies

 to obtain court approval before purchasing a payment stream. Id. ¶ 22; C.J. § 5-1102. It also

 requires “the court to find that the consumer has consulted with an [IPA] before it can approve a

 structured-settlement transfer.” ECF 44, ¶ 29.

        After suit was filed, defendants moved for abstention under Burford v. Sun Oil, Co., 319

 U.S. 315 (1943), and for a stay or, in the alternative, to dismiss. ECF 13; ECF 16. By Memorandum

 (ECF 27) and Order (ECF 28) of September 13, 2017, Judge Motz denied these motions. But, he

 granted the motions to dismiss as to Counts I-IV of the Complaint, which were based upon the

 conduct of Smith, and denied the motion as to Count V, lodged against the Access Funding

 Defendants and Borkowski, alleging substantial assistance to Smith’s unfair and deceptive acts.

        Judge Motz determined that Smith was engaged in the practice of law when he provided

 advice to consumers, and therefore his conduct fell under the “practice of law” exclusion to the

 CFPA, pursuant to 12 U.S.C. § 5571(e). ECF 27 at 26. Further, he found inapplicable the first

 exception to the practice-of-law exclusion—for conduct that, although undertaken by an attorney

 practicing law, takes place “outside the scope of the attorney-client relationship.” Id. Judge Motz




                                                   5
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 6 of 60 PageID #: 10502
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 6 of 60



 reasoned that if the allegations in the Complaint were true, “both Smith and the consumers

 manifested the intent necessary to form an attorney-client relationship.” Id.

        CFPB subsequently moved for leave to file an Amended Complaint as to Counts I-IV,

 seeking to add allegations that consumers never formed an attorney-client relationship with Smith.

 ECF 37. The Access Funding Defendants and Smith opposed that motion. ECF 39; ECF 40. I

 granted the Bureau’s motion (ECF 42; ECF 43), and the Amended Complaint followed. ECF 44.

        Thereafter, on December 27, 2017, Smith moved to dismiss the Amended Complaint or, in

 the alternative, for summary judgment. ECF 46. Borkowski also moved to dismiss. ECF 48. By

 Order of June 5, 2018 (ECF 66), I denied both motions.

        Then, on April 6, 2018, before discovery was completed, the defendants filed a joint motion

 for partial summary judgment with regard to the Bureau’s claims for monetary damages on behalf

 of consumers. ECF 58; ECF 59. The basis for defendants’ motion was a settlement agreement in

 connection with a class action suit filed in the Circuit Court for Baltimore City, Crystal Linton, et

 al. v. Access Holding, LLC, et al., Case No. 24-C-16-003894-OT. ECF 59 at 1-2. In light of the

 settlement agreement, defendants argued that the Bureau’s effort to enforce the CFPA “is barred

 by the doctrine of res judicata and the bar against obtaining a double recovery.” Id. at 2.

        I concluded that the settlement agreement in the State case was not a final judgment on the

 merits. ECF 87 at 23. Thus, defendants’ res judicata claim failed. By Memorandum Opinion (ECF

 87) and Order (ECF 88) of January 18, 2019, I denied defendants’ motion for partial summary

 judgment.

        Thereafter, the parties continued to engage in discovery. See Docket. Then, on October 24,

 2019, defendants filed a joint motion to stay, pending the outcome of two cases: Seila Law LLC v.

 Consumer Financial Protection Bureau, __ U.S.__, 140 S.Ct. 2183, 2197 (2020), which was then



                                                  6
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 7 of 60 PageID #: 10503
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 7 of 60



 pending before the Supreme Court and is discussed, infra, and Linton v. Consumer Protection

 Division, 467 Md. 502, 225 A.3d 456 (2020), which was then pending before the Maryland Court

 of Appeals. 5 By Memorandum Opinion (ECF 123) and Order (ECF 124) of December 23, 2019, I

 granted defendants’ motion to stay proceedings, pending the outcome of Seila Law. But, I found

 that a stay was not appropriate based on Linton.

        On June 29, 2020, the Supreme Court issued its decision in Seila Law. Thereafter, I granted

 the parties’ proposed scheduling order (ECF 129). See ECF 131. The pending motions followed.

                                     II.     Factual Background

                                              A. Access Funding

        “Structured settlements are often used to ensure the financial well-being of victims who

 have suffered long-term physical or cognitive harm.” ECF 44, ¶ 19. They “are established by

 legal judgments or settlements of tort claims to provide recipients with an arrangement for periodic

 payment of damages for personal injuries.” Id. “Access Funding’s principal business was to

 acquire future structured-settlement-payment streams and transfer those payment streams to third-

 party investors.” Id. ¶ 18.

        Jundanian, Boghosian, and Borkowski formed Access Funding in December 2012. ECF

 132-3 (Access Funding Sales Manual) at 6-7; ECF 132-6 (Access Funding Responses to

 Interrogatories). Access Funding is a limited liability company that “operated in all 50 states.”

 ECF 44, ¶ 6. It “conducted business under two alter-ego names: Assoc LLC and En Cor LLC. Id.




        5
           In Linton, the Maryland Court of Appeals concluded that the circuit court erred in
 certifying a settlement agreement because it contained unenforceable limitations on the Maryland
 Consumer Protection Division’s ability to pursue disgorgement or restitution.

                                                    7
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 8 of 60 PageID #: 10504
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 8 of 60



        Access Holding is a “non-operating entity that owns” Access Funding and its other

 subsidiaries. ECF 132-6 at 2. It is “the sole and managing member of Access Funding.” ECF 44,

 ¶ 8. On October 17, 2015, Access Funding, through its affiliate Access Holding, sold its assets to

 Reliance Funding. ECF 132-7 (“Agreement for the Purchase and Sale of Assets”). Thus, Reliance

 Funding is the “successor in interest to Access Funding.” ECF 44, ¶¶ 6, 7, 9. Reliance Funding

 was terminated as a defendant on October 23, 2020. ECF 149 (Stipulation of Dismissal); ECF 150

 (Order approving stipulation).

        Jundanian, Boghosian, and Borkowski all have “an ownership interest in Access Funding

 and [each] helped develop Access Funding’s business model and manage its business.” ECF 44,

 ¶¶ 10-12. They have all held leadership roles in Access Funding since its inception. In particular,

 from inception to May 2014, Borkowski served as the Chief Financial Officer (“CFO”) and Chief

 Operating Officer (“COO”). ECF 132-50 (Supplemental Response to Interrogatories) at 3; ECF

 132-6 at 3. After May 2014, Borkowski continued serving as the CFO and took over as the Chief

 Executive Officer (“CEO”) of the company. Id. From inception to May 2014, Boghosian was

 Access Funding’s “Chief Marketing and Sales Officer.” Thereafter, he served as the company’s

 COO. ECF 132-50 at 4; ECF 132-6 at 3; ECF 141-3 (Boghosian Declaration), ¶ 2. Jundanian was

 the CEO until May 2014. He also serves as “Managing Member” of Access Holding. ECF 132-

 50 at 2; ECF 132-6 at 3.

        Access Funding “purchased payment streams from structured-settlement holders,” a

 practice known as “structured-settlement factoring.” ECF 44, ¶ 6. Structured-settlement factoring

 involves offering “recipients of structured settlements the opportunity to transfer a portion of their

 future payment streams in exchange for a discounted immediate lump sum.” Id. ¶ 20; see also

 ECF 132-3 at 5.



                                                   8
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 9 of 60 PageID #: 10505
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 9 of 60



        In particular, Access Funding acquired future structured-settlement-payment rights and

 transferred them to third-party buyers, through “court-approved transactions.” ECF 141-3, ¶ 3; see

 ECF 141-1 (Boghosian Dep., 3/5/2019) at 3, Tr. 16:10-13; ECF 132-6 at 2; ECF 132-3 at 5. The

 recipient of a structured settlement received an “immediate lump sum” in exchange for a portion

 of the “annuity stream.” ECF 132-6 at 2; see ECF 132-3 at 5. Access Funding conducted “a little

 over 300 transactions…nationwide,” of which “163 were in Maryland.” ECF 141-1 at 3, Tr. 16:17-

 20. The remaining transactions “were scattered throughout the rest of the United States.” Id.

        Many of the Maryland consumers with whom Access Funding worked were victims of lead

 paint poisoning. See id. at 4, Tr. 17:4-8 (noting that Access Funding “did business with 70 lead

 paint victims”); see also ECF 132-8 (email from Jundanian to Boghosian, 12/4/2013, stating: “I

 would love to figure out how we can truly ‘own’ the lead paint market in Baltimore….”); ECF

 132-9 at 3 (email from Boghosian to Access Funding colleagues, 6/22/2013, describing Access

 Funding as “the ‘Kleenex,’ of lead paint cases where people automatically think of us to turn their

 payments into cash”); ECF 132-10 at 3 (email from Mark Gutierrez, Manager of Sales, to

 Jundanian, 7/12/2013, stating: “All of the lead poisoning annuitants we have signed are under the

 age of 22….”). Some of Access Funding’s consumers had cognitive impairments. See ECF 132-

 4 (email from Boghosian to Gutierrez, 7/15/2013, stating: “We need to be more cognizant of the

 fact [that] people have Thea [sic] payments from being poisoned. In fact, many people with lead

 paint issues have mental capacity issues as a result.”).

        Access Funding used a variety of methods to identify potential consumers. They sent

 mailers and advertised on the internet through “Google AdWords.” ECF 132-13 at 2 (Borkowski

 email to non-Access Funding contacts, 1/23/2014); ECF 132-20 (Gutierrez Dep., 3/30/2016) at 4,

 Tr. 28. Access Funding also had a website, a mobile site, a Facebook page, and twitter account.



                                                   9
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 10 of 60 PageID #: 10506
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 10 of 60



  ECF 132-13 at 3. In addition, the company identified potential consumers by using a court

  database that listed consumers who had already completed structured settlements with other

  companies. ECF 132-89 (Borkowski Dep, 2/11/2016) at 5-10, Tr. 38-43. Once Access Funding

  made initial contact with a consumer, the Access Funding sales associate would communicate with

  the consumer primarily by phone, but might also use text messages and emails to communicate.

  See ECF 132-12 (Dep. of Joseph Kim, Access Funding salesperson, 3/28/2019) at 5-6, Tr. 33-34.

         After Access Funding secured a consumer’s verbal agreement to enter into a deal, the

  company would typically send a notary to meet with the consumer and witness the consumer’s

  signature on various documents. See ECF 132-12 at 6-7, Tr. 34-35. The documents included, inter

  alia, a “Purchase and Sale Agreement”, ECF 132-19 at 3; a “Disclosure Statement,” id. at 16; an

  “Affidavit in Support of Transfer of Structured Settlement Payment Rights,” id. at 18; a form with

  “Personal Information,” id. at 21; a form titled “Independent Professional Advice Received,” id.

  at 22; an “Authorization,” id. at 24; and “Directions for Funding.” Id. at 25. The Purchase and Sale

  Agreement stated that a consumer was free to cancel his or her transaction with Access Funding

  within a specified time period. See ECF 132-19, § 7.2 (the “three-day rescission period”); id. § 7.3

  (“cancellation after three days”).

                                                  B. Advances

         Many of Access Funding’s clients received “advances,” which are payments made to

  consumers “before court-approval of the structured settlement transfer.” ECF 141-3, ¶ 4 (emphasis

  in original); see ECF 141-10 (Jundanian Dep., 3/8/2019) at 9, Tr. 57:12-15. 6 Of the more than 160




         6
           “A payment to a consumer after court approval, but before the consumer receives the
  final lump sum payment, is called a ‘pre-funding’ payment.” ECF 141-3, ¶ 4.

                                                  10
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 11 of 60 PageID #: 10507
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 11 of 60



  transactions completed by Access Funding with Maryland consumers, only “seventeen

  transactions included no advance at all.” ECF 141-3, ¶ 6.

         According to the Boghosian, “it is customary for structured settlement factoring companies

  to provide advances at a consumer’s request and before a court approved the transfer of that

  consumer’s structured settlement payment rights.” ECF 141-3, ¶ 5; ECF 141-10 at 9, Tr. 57

  (Jundanian stated: “What I’m aware [of] is that hundreds upon hundreds of thousands of advances

  are made in this industry, are demanded by customers, and that we did make advances, yes.”).

  And, Access Funding determined that it had to provide consumers with advances in order to remain

  competitive with competitors. See, e.g., ECF 141-1 at 15-16, Tr. 93:25-94:1 (Boghosian noted that

  many “customers are highly demanding of advances, in our proximity”). Thus, they would provide

  advances when the consumer was “in a bind” and would need some money “up front…just to tie

  them over until the transaction completes.” ECF 132-12 at 8, Tr. 58:12-18. But, Jundanian and

  Boghosian testified that Access Funding did not like giving advances because they would often

  lose money if the transaction was not consummated. ECF 141-10 at 9-10, Tr. 57-58; see also ECF

  141-11 (Boghosian Dep., 8/9/2019) at 7, Tr. 134:2-8 (“We didn’t like giving advances. We weren’t

  trying to give advances.”).

         Access Funding had a “document that set guidelines for customer advances” developed by

  the legal and funding departments of the company. ECF 141-11 at 3, Tr. 125; ECF 141-12

  (Gutierrez Dep., 7/26/2018) at 5, Tr. 96:13-15. The legal department would also review a

  transaction to determine whether to approve a requested advance. ECF 141-11 at 6, Tr. 133:1-3.

  Such decisions were made on a case-by-case basis by the Access Funding attorneys. ECF 141-11

  at 7, Tr. 134:9-11. According to Gutierrez, the salesperson managing the deal would initially




                                                 11
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 12 of 60 PageID #: 10508
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 12 of 60



  discuss the request with him and then apply for approval for the advance from the legal department.

  ECF 141-12 at 3, Tr. 33:14-22; see id. at 6, Tr. 98:9-18.

           An advance was typically a “couple thousand” dollars that would be provided after the

  consumer signed the paperwork and after Access Funding’s legal department gave approval for

  the advance. ECF 132-12 at 8-9, Tr. 58-59; see ECF 141-13 (Boghosian and Jundanian, Rule

  30(b)(6) Dep., 8/10/2018) at 3, Tr. 201:7-10) (noting that Access Funding never provided an

  advance to a consumer before the consumer had signed a contract with Access Funding); ECF

  132-49 (Boghosian Dep., 2/10/2016) at 6, Tr. 62:11-15 (noting that Access Funding provided an

  advance only if a consumer signed with Access Funding, the consumer requested it, and Access

  Funding approved it). And, on at least some occasions, a consumer was required to speak with an

  independent professional advisor before the consumer could receive an advance. ECF 141-6 (Dep.

  of Paul Scott Stutts, Access Funding salesperson, 7/27/2018) at 6, Tr. 242-243; id. at 10-11, Tr.

  236-237 (noting that on several occasions Stutts told consumers that they had to speak with Smith

  before they could receive an advance).

           “At times, Access Funding asked consumers to sign an advance agreement in connection

  with the payment of an advance.” ECF 141-3, ¶ 8; see ECF 132-25. The advance agreements were

  sometimes provided in the initial package of documents that customers received and were signed

  before a notary. See, e.g., ECF 132-19. And, in at least two instances, consumers signed an advance

  agreement before receiving advice from an independent professional advisor. See ECF 152-3; ECF

  152-4.

           The advance agreement provided, in relevant part, ECF 132-25, ¶ 5(a): “Consumer will

  use the utmost good faith in completing the transaction with the Company as described in the PSA

  [i.e., the Purchase and Sale Agreement], including but not limited to cooperating fully with the



                                                  12
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 13 of 60 PageID #: 10509
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 13 of 60



  Company in keeping the court order…until such time as all remaining closing

  contingencies…have been fully met to complete satisfaction of the Company, in Company’s sole

  and absolute discretion.”

         Another version of the advance agreement stated, in relevant part, ECF 152-2, ¶ 6

  (emphasis in original):

         Customer agrees and understands that this advance is contingent on the
         completion of the transaction contemplated by the PSA. In the event that the
         transaction is cancelled, breached, or fails to be completed, Company is
         entitled to refund of the full amount advanced as stated by this Agreement.
         Customer will remain personally liable to Company for this amount and any
         other amounts paid contingent on the completion of the structured settlement
         transaction. Customer agrees that upon cancellation, breach, or termination,
         Customer will return the previously advanced payment. . . . Should the
         Customer fail to return the payment in its full amount, Company will take
         immediate action to recover it, including reporting Customer to collection
         agencies and taking legal action against Customer.

         Access Funding “used [the advance] agreement more often during the early part of its

  operations.” ECF 141-3, ¶ 8. Later in its operations, Access Funding primarily “relied upon the

  statements in the Purchase and Sale Agreement each consumer signed concerning the advances.”

  Id.

         Boghosian avers that Access Funding “informed all consumers that any advance would be

  deducted from their lump sum payment once the transaction was approved.” ECF 141-3, ¶ 3. The

  Purchase and Sale Agreement provided, in relevant part, ECF 132-19 § 1.3: “The Seller

  acknowledges and agrees that the Purchase Price may be adjusted, if necessary, by subtracting an

  amount equal to the sum of (i) all Assigned Payments received by Seller after the date of this

  Agreement until Closing; plus (ii) any payments and advances made to Seller or made on behalf

  of Seller to a third-party at or prior to Closing. Any advances and payments to third-parties by

  Purchaser shall be made, if at all, in Purchaser’s sole and absolute discretion.” (Emphasis added).



                                                  13
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 14 of 60 PageID #: 10510
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 14 of 60



             The Access Funding executives averred that, even if a customer received an advance, they

  never compelled a customer to complete a transaction. Boghosian testified, ECF 141 at 23, Tr.

  105:12-14: “As a practice as a company we did not go after anybody in those situations.” See also,

  e.g., ECF 141-3, ¶ 11 (Boghosian stating: “I am not aware of any instance where a consumer

  expressed a desire to cancel a transaction but was told by an Access Funding employee that the

  consumer must complete the transaction because he or she received an advance or because he or

  she had signed an advance agreement.”); ECF 141-6 at 4-5, Tr. 200-201 (Stutts explaining that if

  the client wanted to cancel then he had “to respect the client’s wishes even if they took

  advances…”). And, Boghosian claimed that Access Funding “never recovered any funds it

  advanced to a consumer who later canceled or did not complete his or her transaction.” ECF 141-

  3, ¶ 13.

             According to Boghosian, Access Funding lost a significant amount of money from

  consumers who canceled transactions after receiving advances. Notably, he stated that Access

  Funding had “521 transactions where customers signed up and received an advance and did not

  continue with the transaction” and those “521 transactions represent nearly half a million dollars

  in lost advances and expenses associated with” those deals. ECF 141-1 at 23, Tr. 105:2-8.

  Boghosian explained: “I think, when I looked at the accounting, [we lost] $55,000 on notaries,

  $178,000 on attorney’s fees, another approximately $180,000 on lost advances.” Id., Tr. 105:9-

  12. However, as discussed, infra, the consumers did not always understand that they were allowed

  to cancel their transactions once they had received an advance.

                                       C. Independent Professional Advice

             Smith has been licensed to practice law in Maryland since June 2005. ECF 137-1 (Smith

  Aff.), ¶ 2. From 2013 through 2015, Smith “provided independent professional advice to


                                                    14
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 15 of 60 PageID #: 10511
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 15 of 60



  consumers in connection with potential transfers of structured settlements…relating to customers

  of Access Funding.” Id. ¶ 3.

         As noted, Maryland’s Structured Settlement Protection Act governed the sale of structured

  settlement payment rights during the relevant period. See C.J. §§ 5-1101 et seq. The SSPA requires

  structured-settlement-factoring companies, such as Access Holding, to obtain court approval

  before purchasing a payment stream. C.J. § 5-1102. In order to authorize the transaction, the court

  must find, id. § 5-1102(b) (emphasis added):

         (1) The transfer is necessary, reasonable, and appropriate and in the best interest of
             the payee…

         (2) The financial terms of the transfer agreement are fair to all parties….

         (3) The payee received independent professional advice concerning the
             proposed transfer…

         Pursuant to this requirement, the Access Funding salespeople would inform consumers that

  they had to obtain independent professional advice concerning the implications of their

  transactions with Access Funding before a transaction could be completed. See ECF 141-4 (Kim

  Dep., 3/28/2019) at 7-8, Tr. 128-129 (noting that he told “100 percent” of his Maryland consumers

  that they should “find an attorney or certified financial planner”; ECF 141-2 (Gutierrez Dep.,

  3/5/2019) at 5, Tr. 67 (“[W]e basically would tell [consumers] that Maryland law requires that you

  speak with either an attorney or an accountant to make sure that you understand the terms of the

  deal.”); ECF 141-6 (Stutts Dep.) at 8, Tr. 222 (“Every time I signed a client I told them what was

  a requirement of getting it to the next stage, and at that point I would give them a list [of IPAs], I

  would explain what the IPA entailed” and “I said this is a state requirement.”).

         Some of the consumers already had an attorney to advise them but, in most cases, the

  Access Funding salesperson provided the consumer with “a couple people” from whom they could



                                                   15
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 16 of 60 PageID #: 10512
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 16 of 60



  choose. ECF 141-4 at 4, Tr. 101; see also ECF 141-6 at 8, Tr. 222. According to Gutierrez, the

  sales people did not tell the consumers anything about the “‘independent’ prong” of the IPA role.

  ECF 141-2 at 5, Tr. 67.

         One of the documents accompanying the Purchase and Sale Agreement was titled

  “Independent Professional Advice Received.” ECF 132-19 at 22. This document stated, id.: “I

  have been advised by Access Funding, LLC, in writing, to seek independent professional advice,

  and have received such independent professional advice regarding my proposed transfer from the

  below listed person”; see also ECF 141-5 (same). The document contained blanks to insert the

  IPA’s name, address, and phone number.

         Smith also signed a letter “To Whom It May Concern” regarding the advice he provided.

  See, e.g., ECF 132-27 at 3. The letter stated, id.: “Please be advised that I spoke with [consumer’s

  name] on [relevant date]. I reviewed on her behalf the proposed transaction between [consumer’s

  name] and Assoc, LLC. I explained to her the financial, legal, and tax implications of this

  transaction. [Consumer’s name] indicated that she understood every aspect of the transaction and

  the implications of said transaction.” Further, he noted, id.: “I am not affiliated nor compensated

  by the transferee of this transfer and my compensation is not affected by whether a transfer occurs.”

         Based on the date provided on the document titled “Independent Professional Advice

  Received” and the date noted on Smith’s letter, it appears that consumers sometimes signed the

  document before they had received any IPA services. See ECF 132-27 (consumer signature on

  May 31, 2014; independent professional advice provided on June 3, 2014); ECF 132-28 (consumer

  signature on November 21, 2013; independent professional advice provided on November 29,

  2013); ECF 132-29 (consumer signature on April 29, 2014; independent professional advice

  provided on May 1, 2014).



                                                   16
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 17 of 60 PageID #: 10513
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 17 of 60



         Smith was a friend of Boghosian. ECF 141-1 at 11, Tr. 56:16-17. When Access Funding

  first began operations, Smith spoke with Boghosian about being added to Access Funding’s list of

  potential IPAs for consumers. Id., Tr. 56:15-17; id. at 10, Tr. 55:2-7. Around February 2013,

  Access Funding’s lawyer, Earl Nesbitt, told Boghosian that it would not be a problem for Access

  Funding to use Smith as an IPA. Id., Tr. 56:18; see ECF 141-10 at 6, Tr. 46:10-18 (Jundanian

  noting that “third-party independent counsel reviewed the structure and reviewed having Mr.

  Smith as an IPA [in February 2013], and we received their blessing”). Thereafter, Boghosian told

  the Access Funding salespeople to suggest Smith as an IPA for consumers in Maryland. ECF 141-

  4 at 5, Tr. 102:1-7 (Kim explaining that “one day…we got an e-mail or Raffi told us, hey, moving

  forward, you know, if you have a Maryland transaction” that needs an IPA “Chuck Smith is

  available if they need it and they want to use him”).

         Therefore, beginning in February 2013, the Access Funding salespeople began to include

  Smith in the list of IPA options for consumers. Id. at 4, Tr. 101. Around the same time, Boghosian

  sent several emails to Smith, advising him about what to write in his IPA letter on behalf of

  consumers. See ECF 132-35 at 2; see, e.g., ECF 132-37 at 2. And, according to Boghosian,

  “somewhere along the line…it became default to refer to Charles Smith, if the customer asked for

  the name of an attorney or they couldn’t find one on their own.” ECF 141-1 at 17-18, Tr. 95:20-

  96:1. Thus, Smith performed a significant amount of IPA work for Access Funding in Maryland.

  ECF 132-30 (Jundanian Dep., 3/8/2019) at 6, Tr. 42:22-24; ECF 141-1 at 12, Tr. 57:16-22

  (Boghosian stating: “Charles Smith did do, I believe, not all, almost all…of Access Funding’s

  Maryland deals. It wasn’t a mandate to the staff that he be used…but he was regularly used.”); see

  also ECF 132-31 at 2 (Email from Boghosian to Borkowski, 7/26/2014, referring to Smith as “an

  extension of our internal team”).



                                                  17
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 18 of 60 PageID #: 10514
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 18 of 60



         After a consumer signed all the paperwork pertaining to the Purchase and Sale Agreement,

  an Access Funding sales associate would email the paperwork to Smith. ECF 132-36 (Smith Dep.,

  1/14/2016) at 4-5, Tr. 20:23-21:14; see, e.g., ECF 132-34 at 2. According to Smith, those emails

  “would say, This person is going to call you. They are interested in having an IPA; or, Can you

  call this person? They are interested in having an IPA.” ECF 132-36 at 4-5, Tr. 20:23-21:14.

  Additionally, Smith would sometimes receive a call directly from a consumer who was conducting

  a transaction with Access Funding. ECF 141-8 (Smith Dep., 3/11/2019) at 6, Tr. 107:1-6.

         Generally, the only information Smith had about his Access Funding clients was from the

  paperwork he received from the Access Funding sales associate. ECF 132-36 at 6, Tr. 25:12-16.

  According to Smith, this paperwork usually included “an application” with the consumer’s date of

  birth and social security number and “the disclosure statement.” Id. at 6-7, Tr. 25-26. The

  disclosure statement contained the portion of the settlement that consumers were selling, so Smith

  would have the “aggregate amount of what they were selling” and the “amount that they would

  receive in exchange for selling.” Id. at 9, Tr. 28:1-11. But, Smith usually did not have information

  about the clients’ income or financial obligations, among other things. Id. at 6-7, Tr. 25-26. And,

  he did not ask for additional information from the consumers. Id. at 8, Tr. 27:6-8. In fact, Smith

  said that he would not necessarily know if his client had a disability or a cognitive impairment. Id.

  at 9, Tr. 28:12-19.

         Smith avers that he usually performed IPA consultations with consumers by telephone.

  ECF 137-1, ¶ 4. He explained, id. ¶ 5: “My practice during those consultations, at the outset of the

  call, was to introduce myself and indicate that I was a licensed attorney in the State of Maryland.

  I would then advise the client that the reason we were speaking was because the client was

  contemplating selling his/her structured settlement payments, and prior to doing so, Maryland law



                                                   18
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 19 of 60 PageID #: 10515
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 19 of 60



  required that the consumer obtain independent professional advice from an attorney, accountant,

  actuary, or other professional. I would then obtain the client’s agreement to continue with the

  consultation. I would then explain the legal, financial, and tax implications of the prospective

  transfer to each client.” See also ECF 141-9 (Smith Dep., 10/31/2017) at 3-4, Tr. 225:9-226:2 (“I

  would introduce myself, and I would say I’m a licensed attorney in the State of Maryland….I

  would also say the reason that we are speaking today is because you are contemplating selling

  structured settlement payments, and prior to doing so pursuant to statute you have to have what’s

  called an independent professional advice consultation with an attorney, CPA or actuary or other

  professional.”).

         Smith also testified as to the point of engagement. He said, ECF 141-8 (Smith Dep.,

  3/11/2019) at 6, Tr. 107:12-108:2: “I told them I was a Maryland attorney…. Before they did a

  deal, they required independent professional advice from an attorney, CPA, or other professional

  in the State of Maryland, licensed. And I would ask them: Do you want me to provide this service

  to you? And when they said yes, I want you to provide this service, that to me is when I was

  engaged to do it.” See id. at 7, Tr. 108:7-10 (“[T]hese people call me. I asked them if they wanted

  me to help them. And they assented to my representation for the purpose of doing the IPA.”); ECF

  141-9 at 4, Tr. 226:3-5 (noting that he would seek the consumer’s consent to continue after

  introducing himself). However, when Smith provided IPA services, the customer did not sign any

  documentation confirming the “attorney-client relationship” with Smith. ECF 132-36 at 6, Tr.

  25:6-11.

         To make sure that the clients “understood” the implications of the transaction, Smith said

  he “would go over the disclosure statement with them…point by point tell them what they were

  doing, make sure that they understood once they sold the payment stream that that payment stream



                                                  19
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 20 of 60 PageID #: 10516
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 20 of 60



  was not going to be there anymore and then get some sort of audible response from them that they

  did understand.” ECF 132-36 at 10, Tr. 29:10-19. Further, Smith said, id., Tr. 29:4-9: “I would

  advise them as to the financial, tax and legal implications of what they were going to do, just

  explain it to them, make sure they understood what they were doing.” According to Smith, “the

  majority of people” with whom he spoke “had already sold payments…so they were familiar with

  the process.” Id., Tr. 29:19-21. Additionally, Smith stated: “I wouldn’t analyze their [i.e., the

  client’s] situation in particular. I would analyze the deal and make sure that they understood what

  they were doing and what they were giving up in return…for those payments.” Id. at 12, Tr. 33:9-

  16.

         Smith testified that he did not “venture to determine if” a structured settlement transfer

  would be in the “best interest” of his client because he did not “believe that was [his] duty” under

  the statute. Id. at 10-11, Tr. 29:22-30:4. In fact, Smith testified that he would not assess “the legal

  capability of clients” with whom he was consulting. Rather, he “would just focus on going over

  what was required of [him] in the statute.” Id. at 9-10, Tr. 28:23-29:3. Smith recalled that he usually

  spent five or ten minutes speaking to the client on the phone. Id. at 15, Tr. 39:15-22.

         Smith charged a $250 “flat rate” for each consultation. Id. at 16, Tr. 41. According to Smith,

  “generally speaking,” at the end of the consultations, he would tell the consumers that he was going

  to send them an invoice for $250. ECF 141-8 at 4, Tr. 68:2-17. And, the consumers would be

  responsible for paying the fee even if “the deal didn’t go through.” Id. at 5, Tr. 70:9-15. If the deal

  was finalized, then the $250 payment for Smith would be paid from the customer’s lump sum

  payment from Access Funding. ECF 141-1 at 22, Tr. 102:19-21.




                                                    20
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 21 of 60 PageID #: 10517
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 21 of 60



                                            D. Consumer Testimony

         Four Access Funding consumers were deposed during discovery: Adina Henson (ECF 132-

  16); Antonio Durham (ECF 132-44); Stephen Thomas (ECF 132-45); and Rodney Fair (ECF 132-

  46). 7 The Bureau also submitted the affidavit of Deon Hayes (ECF 132-47), another Access

  Funding consumer. Smith signed separate letters for each of these consumers, stating that he

  contacted them and provided them with independent professional advice. See ECF 152-8.

         Henson testified that she recalled “someone coming” to her home for her “to sign quite a

  few papers” in connection with Access Funding. ECF 132-16 at 7, Tr. 45:1-4. She explained that

  she had questions about the documents, but the person “who was there to [witness her] sign could

  not answer any of the questions” that she had for Access Funding because he “was just the notary.”

  Id., Tr. 45:4-11. Further, while the notary was at her residence, she tried to call Scott, the Access

  Funding salesperson with whom she was working, to ask questions about the documents. Id. at 9,

  Tr. 47:3-8. But, Scott did not answer and the notary said that “he could not stay.” Id. As a result,

  Henson signed the documents before obtaining answers to her questions. Id., Tr. 47.

         With respect to Smith, Henson stated, id. at 10-11, Tr. 51:17-52:3: “I don’t recollect having

  a conversation [with Smith]. I remember his name being stated, but I don’t recollect speaking with

  him. I believe Scott was the middle person that spoke with him….I don’t believe I have had

  conversations with him. And if it was, Scott had to have been on the phone because every dealing

  that I had was via him.” Additionally, Henson averred that she did not believe that she paid for

  Smith’s services, but “that’s not to say it wasn’t taken out of…the funds.” Id. at 11-12, Tr. 52:22-

  53:2; see also id. at 12-13, Tr. 53:25-54:5 (noting that she never received an invoice for Smith’s


         7
           The defendants move to strike the deposition testimony of Stephen Thomas. ECF 143.
  As discussed, infra, I shall grant the Motion to Strike. Therefore, I shall not include the deposition
  testimony of Thomas in the factual background or in my analysis.

                                                   21
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 22 of 60 PageID #: 10518
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 22 of 60



  services). Further, she stated that Scott did not tell her that she had to pay for Smith’s services. Id.

  at 12, Tr. 53:3-6.

          Fair testified that he “never heard of a Charles E. Smith”; did not remember talking to

  anyone with the name Charles Smith; did not know Smith was acting as his lawyer; did not intend

  for Smith to be his lawyer; and did not know that $250 was taken out of his lump sum to pay

  Smith. ECF 132-46 at 7-10, Tr. 35, 94.

          Similarly, Durham testified that he never spoke to anyone named Charles Smith; he was

  never told to get a lawyer; and he “never had a lawyer” represent him in connection with Access

  Funding. ECF 132-44 at 6, Tr. 20; id. at 8, Tr. 45:11-23. Further, Durham testified that he was not

  advised to seek independent professional advice in connection with the transfer and never received

  independent professional advice. Id. at 8, Tr. 45:5-23. With respect to the advance, Durham stated

  that “Bill” at Access Funding told him that he would have to pay back all the cash advances if he

  did not complete the transaction after he obtained an advance. Id. at 11, Tr. 160:16-25.

         In his Affidavit, Hayes stated that he received a structured settlement because he sustained

  “permanent cognitive injuries due to childhood exposure to lead paint.” ECF 132-47, ¶ 2. Hayes

  explained that an Access Funding salesperson named Trevor contacted him several times about

  making a deal with Access Funding. Id. ¶¶ 5-6. Hayes said, id. ¶ 7: “I do not recall actually agreeing

  to give my payments to Access Funding. At some point in the middle of 2013, though, a notary

  came to my house and told me to sign papers from Access Funding, and I signed the papers. I did

  not try to read them.”

         The Access Funding salesperson told Hayes that he had to speak with a lawyer before he

  could get his “lump sum” and that “someone [i.e., a lawyer] would call” him. Id. ¶ 8. After signing




                                                    22
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 23 of 60 PageID #: 10519
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 23 of 60



  the papers before a notary, a “lawyer named Scott Blumenfeld called [Hayes] and said he would

  help [him].” Id.

         Before Hayes received any money from Access Funding, he got an offer from Novation,

  Access Funding’s competitor. Hayes told Blumenfeld about the competitive offer from Novation.

  According to Hayes, Blumenfeld responded that Hayes “should stay with Access funding because

  they had given [him] some money already.” Id. ¶ 11. Additionally, Boghosian told Hayes that

  Hayes would “have to pay back the money” if he did not complete his transaction with Access

  Funding. Id. ¶ 12.

         With respect to Smith, Hayes averred that he never heard the term “independent

  professional advice”; he did not recall talking with someone named Smith in connection with

  Access Funding; and he “did now know that someone named Charles Smith was involved” in his

  deal with Access Funding. Id. ¶ 15.

         Additional facts are included, infra.


                                         III.    Legal Standard

                                                 A. Rule 12(b)(6)

         The Access Funding Defendants initially filed the Motion to Dismiss under 12(b)(1). ECF

  139. But, the Bureau suggests that the Court should assess this Motion under Rule 12(b)(6),

  because the defendants’ argument presents an Article III issue. ECF 148 at 2. In their reply, the

  Access Funding Defendants “agree that the statute of limitations issue at the core of this Motion

  should be evaluated under Rule 12(b)(6).” ECF 154 at 4 n.3. Accordingly, the Court shall construe

  the Motion to Dismiss as one brought under Rule 12(b)(6).

         Moreover, in addition to moving for summary judgment, Smith has moved for a judgment

  on the pleadings, pursuant to Fed. R. Civ. P. 12(c). ECF 137. Rule 12(c) provides: “After the

                                                  23
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 24 of 60 PageID #: 10520
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 24 of 60



  pleadings are closed—but early enough not to delay trial—a party may move for judgment on the

  pleadings.” A motion under Rule 12(c) is “assessed under the same standard that applies to a Rule

  12(b)(6) motion.” Walker v. Kelly, 589 F.3d 127, 139 (4th Cir. 2009) (citing Edwards v. City of

  Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)); see also McBurney v. Cuccinelli, 616 F.3d 393,

  408 (4th Cir. 2010).

         A defendant may test the legal sufficiency of a complaint by way of a motion to dismiss

  under Rule 12(b)(6). In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.

  Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th

  Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

  Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by

  a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of

  law “to state a claim upon which relief can be granted.”

         Whether a complaint states a claim for relief is assessed by reference to the pleading

  requirements of Fed. R. Civ. P. 8(a)(2). It provides that a complaint must contain a “short and

  plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule

  is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to

  relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

         To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

  a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556

  U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly expounded the pleading

  standard for ‘all civil actions’ . . . .”); see also Fauconier v. Clarke, 996 F.3d 265, 276 (4th Cir.

  2020); Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312, 317 (4th Cir.

  2019); Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). To be sure, a plaintiff need not include



                                                    24
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 25 of 60 PageID #: 10521
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 25 of 60



  “detailed factual allegations” in order to satisfy Rule 8(a)(2).        Twombly, 550 U.S. at 555.

  Moreover, federal pleading rules “do not countenance dismissal of a complaint for imperfect

  statement of the legal theory supporting the claim asserted.” Johnson v. City of Shelby, Miss., 574

  U.S. 10, 10 (2014) (per curiam). But, mere “‘naked assertions’ of wrongdoing” are generally

  insufficient to state a claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

  (citation omitted).

         In other words, the rule demands more than bald accusations or mere speculation.

  Twombly, 550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

  2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation

  of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. “[A]n

  unadorned, the-defendant-unlawfully-harmed-me accusation” does not state a plausible claim of

  relief. Iqbal, 556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the

  complaint must set forth “enough factual matter (taken as true) to suggest” a cognizable cause of

  action, “even if . . . [the] actual proof of those facts is improbable and . . . recovery is very remote

  and unlikely.” Twombly, 550 U.S. at 556 (internal quotation marks omitted).

         In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

  allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

  in favor of the plaintiff.” E.I. du Pont de Nemours & Co., 637 F.3d at 440 (citations omitted); see

  Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v. Substitute Tr. Servs.,

  Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650 F.3d 515, 522 (4th Cir. 2011),

  cert. denied, 565 U.S. 943 (2011). But, a court is not required to accept legal conclusions drawn

  from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986); Glassman v. Arlington Cty., 628

  F.3d 140, 146 (4th Cir. 2010). “A court decides whether [the pleading] standard is met by



                                                    25
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 26 of 60 PageID #: 10522
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 26 of 60



  separating the legal conclusions from the factual allegations, assuming the truth of only the factual

  allegations, and then determining whether those allegations allow the court to reasonably infer”

  that the plaintiff is entitled to the legal remedy sought. A Society Without a Name v. Virginia, 655

  F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937 (2012).

          Courts ordinarily do not “‘resolve contests surrounding the facts, the merits of a claim, or

  the applicability of defenses’” through a Rule 12(b)(6) motion. Edwards, 178 F.3d at 243 (quoting

  Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). However, “in the relatively rare

  circumstances where facts sufficient to rule on an affirmative defense are alleged in the complaint,

  the defense may be reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v.

  Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long

  Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because Rule 12(b)(6) “is intended

  [only] to test the legal adequacy of the complaint,” Richmond, Fredericksburg & Potomac R.R.

  Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle only applies . . . if all facts necessary

  to the affirmative defense ‘clearly appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at

  464 (quoting Forst, 4 F.3d at 250) (emphasis added in Goodman).

          “Generally, when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts

  are limited to considering the sufficiency of allegations set forth in the complaint and the

  ‘documents attached or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int’l, Ltd.,

  780 F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co., 637 F.3d at 448).

  Ordinarily, the court “may not consider any documents that are outside of the complaint, or not

  expressly incorporated therein . . . .” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

  Cir. 2013); see Bosiger v. U.S. Airways, Inc., 510 F.3d 442, 450 (4th Cir. 2007).




                                                     26
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 27 of 60 PageID #: 10523
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 27 of 60



         But, under limited circumstances, when resolving a Rule 12(b)(6) motion, a court may

  consider documents beyond the complaint without converting the motion to dismiss to one for

  summary judgment. Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015).

  In particular, a court may properly consider documents that are “explicitly incorporated into the

  complaint by reference and those attached to the complaint as exhibits.” Goines, 822 F.3d at 166

  (internal citation omitted); see also Six v. Generations Fed. Credit Union, 891 F.3d 508, 512 (4th

  Cir. 2018); Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014); U.S. ex rel.

  Oberg v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014); Am.

  Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004), cert. denied, 543

  U.S. 979 (2004); Phillips v. LCI Int’l Inc., 190 F.3d 609, 618 (4th Cir. 1999).

         A court may also “consider a document submitted by the movant that [is] not attached to

  or expressly incorporated in a complaint, so long as the document was integral to the complaint

  and there is no dispute about the document’s authenticity.” Goines, 822 F.3d at 166 (citations

  omitted); see also Woods v. City of Greensboro, 855 F.3d 639, 642 (4th Cir. 2017), cert. denied,

  __ U.S. __, 138 S. Ct. 558 (2017); Oberg, 745 F.3d at 136; Kensington Volunteer Fire Dep’t. v.

  Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012). To be “integral,” a document must be one

  “that by its ‘very existence, and not the mere information it contains, gives rise to the legal rights

  asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602,

  611 (D. Md. 2011) (citation omitted) (emphasis in original). See also Fed. R. Civ. P. 10(c) (“A

  copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all

  purposes.”).

         The Access Funding Defendants have submitted with the Motion to Dismiss the

  “Declaration of Kathleen L. Kraninger, Director of Plaintiff Consumer Financial Protection



                                                   27
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 28 of 60 PageID #: 10524
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 28 of 60



  Bureau, Regarding Ratification.” ECF 139-1 (“Ratification”). The Bureau attached the same

  exhibit to its opposition to the Motion to Dismiss. See ECF 148-2. The Ratification, dated July 8,

  2020, states, in part: “On behalf of the Bureau, I hereby ratify the decisions to file the original

  complaint and the amended complaint . . . against Defendants.”

         The Ratification is integral to the Amended Complaint and there is no dispute about the

  content. Accordingly, I may consider the Ratification, without converting the Motion to Dismiss

  to one for summary judgment.

                                                   B. Rule 56

         As noted, CFPB (ECF 132), the Access Funding Defendants (ECF 140), Smith (ECF 137),

  and Borkowski (ECF 146) have all submitted motions for summary judgment.

         Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is

  appropriate only “if the movant shows that there is no genuine dispute as to any material fact and

  the movant is entitled to judgment as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S. 317,

  322-24 (1986); see also Cybernet, LLC v. David, 954 F.3d 162, 168 (4th Cir. 2020); Variety Stores,

  Inc. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018); Iraq Middle Mkt. Dev. Found v.

  Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017). To avoid summary judgment, the nonmoving party

  must demonstrate that there is a genuine dispute of material fact so as to preclude the award of

  summary judgment as a matter of law. Ricci v. DeStefano, 557 U.S. 557, 585-86 (2009);

  Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986); see also

  Gordon v. CIGNA Corp., 890 F.3d 463, 470 (4th Cir. 2018).

        The Supreme Court has clarified that not every factual dispute will defeat a summary

  judgment motion. “By its very terms, this standard provides that the mere existence of some

  alleged factual dispute between the parties will not defeat an otherwise properly supported motion


                                                  28
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 29 of 60 PageID #: 10525
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 29 of 60



  for summary judgment; the requirement is that there be no genuine issue of material fact.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). A fact is

  “material” if it “might affect the outcome of the suit under the governing law.” Id. at 248.

        There is a genuine issue as to material fact “if the evidence is such that a reasonable jury

  could return a verdict for the nonmoving party.” Id.; see CTB, Inc. v. Hog Slat, Inc., 954 F.3d 647,

  658 (4th Cir. 2020); Variety Stores, Inc., 888 F.3d at 659; Sharif v. United Airlines, Inc., 841 F.3d

  199, 2014 (4th Cir. 2016); Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013). On

  the other hand, summary judgment is appropriate if the evidence “is so one-sided that one party

  must prevail as a matter of law.” Anderson, 477 U.S. at 252. But, “the mere existence of a scintilla

  of evidence in support of the plaintiff’s position will be insufficient; there must be evidence on

  which the jury could reasonably find for the plaintiff.” Id.

         “A party opposing a properly supported motion for summary judgment ‘may not rest upon

  the mere allegations or denials of [its] pleadings,’ but rather must ‘set forth specific facts showing

  that there is a genuine issue for trial.’” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514,

  522 (4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)), cert. denied, 541 U.S. 1042 (2004); see

  Celotex, 477 U.S. at 322-24. And, the court must view all of the facts, including reasonable

  inferences to be drawn from them, in the light most favorable to the nonmoving party. Ricci, 557

  U.S. at 585-86; Matsushita Elec. Indus. Co., 475 U.S. at 587; accord Hannah P. v. Coats, 916 F.3d

  327, 336 (4th Cir. 2019); Variety Stores, Inc., 888 F.3d at 659; Gordon, 890 F.3d at 470; Lee v.

  Town of Seaboard, 863 F.3d 323, 327 (4th Cir. 2017); FDIC v. Cashion, 720 F.3d 169, 173 (4th

  Cir. 2013).

        The district court’s “function” is not “to weigh the evidence and determine the truth of the

  matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249;



                                                   29
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 30 of 60 PageID #: 10526
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 30 of 60



  accord Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016). Thus, in

  considering a summary judgment motion, the court may not make credibility determinations.

  Wilson v. Prince George’s Cty., 893 F.3d 213, 218-19 (4th Cir. 2018); Jacobs v. N.C.

  Administrative Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile Peninsula Bank

  v. French, 499 F.3d 345, 352 (4th Cir. 2007). Therefore, in the face of conflicting evidence, such

  as competing affidavits, summary judgment ordinarily is not appropriate, because it is the function

  of the fact-finder to resolve factual disputes, including matters of witness credibility. See Black &

  Decker Corp. v. United States, 436 F.3d 431, 442 (4th Cir. 2006); Dennis v. Columbia Colleton

  Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th Cir. 2002). That said, “a party’s ‘self-serving opinion

  ... cannot, absent objective corroboration, defeat summary judgment.’” CTB, Inc., 954 F.3d at

  658-59 (quoting Williams v. Giant Food Inc., 370 F.3d 423, 433 (4th Cir. 2004)). In other words,

  “[u]nsupported speculation is not sufficient to defeat a summary judgment motion.” Felty v.

  Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987); Harris v. Home Sales Co., 499 F.

  App’x 285, 294 (4th Cir. 2012).

        When, as here, the parties have filed cross-motions for summary judgment, the court

  “‘consider[s] each motion separately on its own merits to determine whether either of the parties

  deserves judgment as a matter of law.’” Def. of Wildlife v. N.C. Dep’t of Transp., 762 F.3d 374,

  392 (4th Cir. 2014) (citation omitted); see Belmora LLC v. Bayer Consumer Care, 987 F.3d 284,

  291 (4th Cir. 2021). In doing so, the court “‘resolve[s] all factual disputes and any competing,

  rational inferences in the light most favorable to the party opposing that motion.’” Def. of Wildlife,

  762 F.3d at 393 (quoting Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003), cert. denied,

  540 U.S. 822 (2003)); see Mellen v. Bunting, 327 F.3d 355, 363 (4th Cir. 2003).




                                                   30
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 31 of 60 PageID #: 10527
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 31 of 60



        In sum, simply because multiple parties have filed for summary judgment does not mean

  that summary judgment to one party or another is necessarily appropriate. Indeed, “[b]oth motions

  must be denied if the court finds that there is a genuine issue of material fact.” 10A C. WRIGHT,

  A. MILLER, & M. KANE, FEDERAL PRACTICE & PROCEDURE § 2720 (4th ed. Suppl. 2020) (WRIGHT

  & MILLER).


                                           IV.     Discussion

                                         A. Motion to Dismiss

         As an initial matter, the Access Funding Defendants move to dismiss the Amended

  Complaint, arguing that the CFPB’s enforcement action is barred as a result of the Supreme

  Court’s recent ruling in Seila Law LLC v. Consumer Financial Protection Bureau, __ U.S.__, 140

  S.Ct. 2183, 2197 (2020), as well as the statute of limitations under the CFPA, 12 U.S.C. §

  5564(g)(1). ECF 139. In particular, they contend that the CFPB Director’s Ratification of the

  action in July 2020, attempting to cure any separation-of-powers problem that existed at the

  initiation of the enforcement action, “came too late because the statute of limitations” as to the

  CFPA claims had already expired. ECF 154 at 2. In addition, Smith contends that he is entitled to

  judgment on the pleadings for the same reason. ECF 137 at 14.

         Section 5491(c)(3) of 12 U.S.C. states that the “President may remove the Director for

  inefficiency, neglect of duty, or malfeasance in office.” In Seila Law, 140 S.Ct. 2183, the Supreme

  Court held that the Bureau’s structure—i.e., leadership by a Director who could be removed by

  the President only for inefficiency, neglect, or malfeasance, and not at will—“violates the

  separation of powers.” Id. at 2197. But, the Court explained that “[t]he only constitutional defect

  we have identified in the CFPB's structure is the Director's insulation from removal” and therefore

  “[i]f the Director were removable at will by the President, the constitutional violation would

                                                  31
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 32 of 60 PageID #: 10528
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 32 of 60



  disappear.” Id. at 2209. And, the Court determined that “the CFPB Director's removal protection

  is severable from the other statutory provisions bearing on the CFPB's authority.” Id. at 2192. The

  Court concluded, id.: “The agency may therefore continue to operate, but its Director, in light of

  our decision, must be removable by the President at will.” In so holding, the Supreme Court

  severed “Establishment of the Bureau of Consumer Financial Protection,” 12 U.S.C. § 5491(c)(3),

  from the remainder of the provisions in 12 U.S.C. § 5491. See also Collins v. Yellen, __ U.S.__,

  141 S. Ct. 1761 (2021) (finding that, for the same reasons as in Seila Law, the single-head structure

  of the Federal Housing Finance Authority is unconstitutional, and remanding to lower court to

  determine the remedy).

         Notably, the Supreme Court remanded the case to the Ninth Circuit “to consider whether

  the civil investigative demand [at the root of this case] was validly ratified.” Id. at 2211. Shortly

  thereafter, the CFPB’s Director, Kathleen Kraninger, ratified both the civil investigative demand

  and the petition to enforce the demand against Seila Law. CFPB v. Seila Law LLC, 984 F.3d 715,

  717–18 (9th Cir. 2020), reh’g denied, 997 F.3d 837 (9th Cir. 2021).

         On remand, the Ninth Circuit held that the CFPB’s post-severance ratification cured any

  defect in the agency’s prior actions. Id. at 719. The court reasoned that the constitutional defect

  was confined “to the Director alone,” so the “legality of the agency itself” was undisturbed. Id.

  That meant that the Director could retroactively ratify decisions made when the agency was

  operating under its previous, unconstitutional structure, thereby permitting the investigation of

  Seila Law to continue. Id.

         In light of Seila Law, there is no question that the Bureau initiated this action at a time

  when its structure violated the Constitution’s separation of powers. Thus, the question before this

  Court is whether that defect has been cured by ratification or whether dismissal is required.



                                                   32
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 33 of 60 PageID #: 10529
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 33 of 60



          The Access Funding Defendants and Smith concede that a “proper ratification…could cure

  the Director’s lack of authority [when bringing that action],” but they maintain that ratification

  was not proper in this case because it “cannot circumvent the applicable statute of limitations.”

  ECF 154 at 3. And, they posit that it is “undisputed that the three-year limitations period for the

  Bureau’s claims expired, at the latest, in November 2019.” Id. at 4. Thus, they contend that when

  the Director ratified the action here in July 2020, limitations had already expired with regard to

  the Bureau’s claims. Id.

          Under the CFPA, “[e]xcept as otherwise permitted by law or equity, no action may be

  brought ... more than 3 years after the date of discovery of the violation to which an action relates.”

  12 U.S.C. § 5564(g)(1). As defendants note, it is undisputed that the Bureau discovered the conduct

  at issue in this case no later than November 2016, when it filed the Complaint in this suit. Thus,

  the Director’s Ratification on July 8, 2020, clearly occurred after limitations had expired.

          The Bureau maintains that, for two reasons, the statute of limitations provides no basis to

  “dismiss this timely-filed action.” ECF 148 at 11. First, it asserts that there is nothing in the

  limitations provision that requires an action to “be approved by a Director removable at will

  within” the allotted time frame. Id. at 6. And, defendants’ interpretation of the limitations provision

  would lead to absurd results. Id. at 7. Second, it argues that, “[e]ven if the statute of limitations

  would somehow otherwise bar the Bureau from pursuing its claims here, equity would surely

  permit it.” Id. at 8.

          The defense relies principally on the Supreme Court’s decision in Federal Election

  Commission v. NRA Political Victory Fund, 513 U.S. 88, 98 (1994) (“FEC”). There, the Court

  held that the FEC could not independently file a petition for certiorari in the Supreme Court.

  Rather, only the Solicitor General had the authority to file such a petition. And, the Solicitor



                                                    33
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 34 of 60 PageID #: 10530
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 34 of 60



  General’s “‘after-the-fact’ authorization” of the FEC petition after the deadline for filing had

  passed “came too late in the day to be effective.” Id. at 98.

          In so holding, the Court explained that the “question is at least presumptively governed by

  principles of agency law, and in particular the doctrine of ratification.” Id. The Court stated, id.:

          [I]f an act to be effective in creating a right against another or to deprive him of a
          right must be performed before a specific time, an affirmance is not effective
          against the other unless made before such time.” Restatement (Second) of Agency
          § 90 (1958); see also id., Comment a (“The bringing of an action, or of an appeal,
          by a purported agent can not be ratified after the cause of action or right to appeal
          has been terminated by lapse of time”). Though in a different context, we have
          recognized the rationale behind this rule: “The intervening rights of third persons
          cannot be defeated by the ratification. In other words, it is essential that the party
          ratifying should be able not merely to do the act ratified at the time the act was
          done, but also at the time the ratification was made.” Cook v. Tullis, 85 U.S. (18
          Wall.) 332, 338, 21 L.Ed. 933 (1874) (emphasis added).

          Further, the Court explained that if a principal were allowed to ratify an unauthorized

  agency action after expiration of the statute of limitations, “he would have the unilateral power to

  extend the ... statutory period for filing [a complaint] by days, weeks, or, as in this case, even

  longer. Such a practice would result in the blurring of the jurisdictional deadline.” Id. at 99. Thus,

  the Court concluded that “the Solicitor General's ‘after-the-fact’ authorization does not relate back

  to the FEC's unauthorized filing so as to make it timely.” Id.; see also Advanced Disposal Serv. E.,

  Inc. v. Nat'l Labor Relations Bd., 820 F.3d 592, 602 (3d Cir. 2016) (noting three general

  requirements for “[r]atification of previously unauthorized agency action”: (1) “the ratifier must,

  at the time of ratification, still have the authority to take the action to be ratified”; (2) “the ratifier

  must have full knowledge of the decision to be ratified”; and (3) “the ratifier must make a detached

  and considered affirmation of the earlier decision”).

          Pursuant to the principle of ratification set out in FEC, the Bureau must have the authority

  “to do the act,” i.e., file suit, when “the ratification was made.” FEC, 513 U.S. at 98. In this case,



                                                      34
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 35 of 60 PageID #: 10531
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 35 of 60



  that authority had to exist in July 2020. Director Kraninger’s Ratification was made after

  limitations expired for CFPB’s claim against these defendants. See Consumer Fin. Protection

  Bureau v. Nat’l Collegiate Master Student Loan Trust, No. 17-1323 (MN), 2021 WL 1169029, at

  *6 (D. Del. Mar. 26, 2021) (finding that “the Court cannot disregard the timeliness requirement

  for ratification” set forth in FEC, and noting that “the Court cannot find that the statute of

  limitations was ‘satisfied’ for the purposes of ratification because the Bureau brought the original

  suit within the applicable limitations period”); Consumer Fin. Protection Bureau v. Navient Corp.,

  __ F. Supp.3d __, 2021 WL 134618, at *10 (M.D. Pa. Jan. 13, 2021) (finding that the “Court is

  bound by the application of a basic principle of ratification, despite its potentially draconian result:

  Director Kraninger's ratification came outside of the statute of limitations for the CFPB's claims

  and she was thus without the ability to act in this action at the time the ratification was made in

  July of 2020”).

          Accordingly, in the absence of an equitable remedy, the Ratification was ineffective and

  the CFPB’s claims in this case would be barred by the statute of limitations. However, given

  CFPB’s diligent pursuit of its rights, and the existence of an extraordinary circumstance that was

  out of its control, as discussed, infra, the next question is whether doctrine of equitable tolling

  operates to toll limitations and save the case from dismissal.

          Defendants do not dispute that equitable tolling could be available to a litigant under the

  CFPA. But, defendants maintain that they did not engage “in the type of deceit necessary to warrant

  equitable tolling.” ECF 154 at 8. However, equitable tolling is not limited to situations in which

  defendants wrongfully deceived or misled the plaintiff.

          “[E]quitable tolling pauses the running of, or ‘tolls,’” the beginning of the statute of

  limitations period which, in practical effect, provides litigants more time to file suit. Lozano v.



                                                    35
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 36 of 60 PageID #: 10532
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 36 of 60



  Montoya Alvarez, 572 U.S. 1, 10 (2014); see United States v. Wong, 575 U.S. 402, 408 (2015)

  (holding that the limitations under the Federal Tort Claims Act is subject to equitable tolling). A

  litigant is entitled to equitable tolling if: (1) he “‘pursu[ed] his rights diligently,’” and (2) “‘some

  extraordinary circumstance stood in his way and prevented timely filing.’” Menominee Indian

  Tribe of Wis. v. United States, 577 U.S. 250, 256 (2016) (quoting Holland v. Florida, 560 U.S.

  631, 649 (2010)) (alteration by this Court); see Edmonson v. Eagle National Bank, 922 F.3d 535,

  548 (4th Cir. 2019); Battle v. Ledford, 912 F.3d 708, 718 (4th Cir. 2019); Cruz v. Maypa, 773 F.3d

  138, 146-47 (4th Cir. 2014). “[T]he diligence prong ... covers those affairs within the litigant's

  control; the extraordinary-circumstances prong, by contrast, is meant to cover matters outside its

  control.” Menominee, 577 U.S. at 257. If the first two prongs are satisfied, then the “absence of

  prejudice is a factor to be considered in determining whether the doctrine of equitable tolling

  should apply.” Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984).

         The Supreme Court has “allowed equitable tolling in situations where the claimant has

  actively pursued his judicial remedies by filing a defective pleading during the statutory period ...

  [but it has] generally been much less forgiving in receiving late filings where the claimant failed

  to exercise due diligence in preserving his legal rights.” Irwin v. Dep't of Veteran's Affairs, 498

  U.S. 89, 96 (1990). Moreover, it has said that the doctrine is to be applied “sparingly.” Id.

         Similarly, the Fourth Circuit has said that equitable tolling is available only in “‘those rare

  instances where—due to circumstances external to the party's own conduct—it would be

  unconscionable to enforce the limitation period against the party and gross injustice would result.’”

  Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (quoting Harris v. Hutchinson, 209 F.3d 325, 330

  (4th Cir. 2000)). Courts in this Circuit generally engage in “‘a case-by-case examination to

  determine if an equitable tolling of the filing period is appropriate.’” Nguyen v. Inova Alexandria



                                                    36
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 37 of 60 PageID #: 10533
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 37 of 60



  Hosp., 187 F.3d 630 (Table), 1999 WL 556446, at *3 (4th Cir. July 30, 1999) (quoting Harvey v.

  City of New Bern Police Dep't, 813 F.2d 652, 654 (4th Cir. 1987)).

         I am aware of only two other courts to consider the question of equitable tolling in light of

  Seila Law: Nat’l Collegiate Master Student Loan Trust, 2021 WL 1169029, and Navient Corp.,

  2021 WL 134618. Both courts concluded that Director Kraninger’s ratification came outside of

  the statute of limitations for the CFPB’s claims. But, the courts reached different results as to the

  equitable tolling analysis.

         In Navient Corp., 2021 WL 134618, a judge in the Middle District of Pennsylvania

  reasoned, id. at *14: “The present action was timely filed under existing law, at a time where there

  was no finding that a provision of the Dodd-Frank Act was unconstitutional. The case has been

  continuously and vigorously litigated for approximately four years and the Supreme Court's

  severance in Seila of the offending provision in the Dodd-Frank Act constituted an extraordinary

  circumstance outside of the CFPB's control. Further, the Director of the CFPB immediately ratified

  this action following the Seila decision, further demonstrating diligent pursuit of this action.” Thus,

  the court concluded, id. at *11: “[A]ssuming that the statute of limitations may otherwise bar this

  lawsuit, due to CFPB’s diligent pursuit of its rights, and the existence of an extraordinary

  circumstance which stood in its way, the doctrine of equitable tolling operates to toll the statute of

  limitations in this action and save the CFPB’s case from dismissal.”

         In Student Loan Trust, 2021 WL 1169029, a judge in the District of Delaware recognized

  that the statute of limitations could be equitably tolled in this context. But, based on the facts of

  the case, the court declined to apply equitable tolling. It concluded that the Bureau had not acted

  diligently in pursuing its claims. In particular, the court noted that the complaint was filed more

  than three years after the Bureau issued the civil investigative demand in the case. Id. at *7. And,



                                                    37
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 38 of 60 PageID #: 10534
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 38 of 60



  the court stated, id.: “Despite its admitted ‘questioning’ of [the constitutionality of its] own

  structure and the other red flags . . . the Bureau could not identify a single act that it took to

  preserve its rights in this case in anticipation of the constitutional challenges that could have

  reasonably ended with an unfavorable ruling from the Supreme Court (i.e., what actually

  happened).” Thus, the court concluded that there was an “absence of favorable facts” as to the

  Bureau’s diligent pursuit of its claims.

         Neither ruling is binding on this court. But, I find the facts of Navient Corp. similar to those

  of this case. And, the Navient Court’s analysis is persuasive. Unlike in Student Loan Trust, there

  are numerous facts here that reflect the Bureau’s diligent pursuit of its claims.

         The CFPB filed suit against the defendants in November 2016. Since the inception of this

  case, CFPB has vigorously pursued its claims against defendants and sought to timely advance this

  action. The parties have engaged in extensive discovery, motion practice, and the submission of

  cross-motions for summary judgment. While the case has been pending for a considerable period,

  some of the delays were the result of the Court’s response time as well as the issuance of the stay,

  pending the Supreme Court’s decision in Seila Law. ECF 123. That case was decided on June 29,

  2020. The Ratification followed in July 2020. ECF 139-1.

         Seila Law severed an offending statutory provision; it did not result in the determination

  that the entire Act is unconstitutional. Moreover, “[n]o amount of diligence, research,

  investigation, or action, by the CFPB prior to the Supreme Court's decision could have avoided (or

  rectified) the statute of limitations issue now before this Court.” Navient Corp., 2021 WL 134618,

  at *13. And, after Seila Law was decided, the Director of the CFPB promptly ratified this action,

  further demonstrating diligent pursuit.




                                                   38
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 39 of 60 PageID #: 10535
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 39 of 60



         The second prong of the equitable tolling analysis “is met only where the circumstances

  that caused a litigant's delay are both extraordinary and beyond its control.” Menominee, 136 S.Ct.

  at 756 (emphasis in original). In my view, the issue concerning the constitutionality of the CFPB’s

  structure and the Supreme Court’s decision in Seila Law were undoubtedly not “within the

  litigant’s control.” Menominee, 577 U.S. at 257. Although the Bureau had been subject to

  numerous constitutional challenges, many of the lower courts that addressed such challenges found

  the CFPB’s structure to be constitutional. See, e.g., Consumer Fin. Protection Bureau v. Think

  Finance, LLC, No. CV-17-127-GF-BMM, 2018 WL 3707911, at *1 (D. Mont. Aug. 3, 2018) (not

  unconstitutional); Consumer Fin. Protection Bureau v. All Am. Check Cashing, Inc., C.A. No.

  3:16-cv-356-WHB-JCG, 2018 WL 9812125, at *2 (S.D. Miss. Mar. 21, 2018) (not

  unconstitutional), aff'd, 952 F.3d 591, 593 (5th Cir. 2020); Consumer Fin. Protection Bureau v.

  Navient Corp., Civ. No. 3:17-CV-101, 2017 WL 3380530, at *18 (M.D. Pa. Aug. 4, 2017) (not

  unconstitutional); Consumer Fin. Protection Bureau v. Future Income Payments, LLC, 252 F.

  Supp. 3d 961, 975 (C.D. Cal. 2017) (not unconstitutional); Consumer Fin. Protection Bureau v. D

  & D Mktg., Inc., CV 15-9692 PSG (Ex), 2017 WL 5974248, at *1 (C.D. Cal. Mar. 21, 2017) (not

  unconstitutional); Consumer Fin. Protection Bureau v. ITT Educ. Serv., Inc., 219 F. Supp. 3d 878,

  899 (S.D. Ind. 2015) (not unconstitutional); Consumer Fin. Protection Bureau v. Morgan Drexen,

  Inc., 60 F. Supp. 3d 1082, 1086 (C.D. Cal. 2014) (not unconstitutional).

         In my view, the Supreme Court’s conclusion that the Bureau’s structure was

  unconstitutional constitutes an “extraordinary” circumstance. Any defect in the CFPB's timely

  pursuit of this action was caused by an obstacle “beyond its control.” Navient Corp., 2021 WL

  134618, at *11. Even if the CFPB had questioned the constitutionality of its structure, it was unable

  to rectify any defects.



                                                   39
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 40 of 60 PageID #: 10536
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 40 of 60



         Additionally, defendants do not argue that they would be prejudiced if the claims are

  allowed to proceed. Nor could they. Defendants have been on notice of this action and the Bureau’s

  legal claims since the filing of the Complaint in November 2016. ECF 1. They have engaged in

  extensive discovery and have challenged virtually every aspect of the case at every turn. The case

  is now at an advanced stage of litigation. The Director’s Ratification does not alter the posture of

  the suit or the Bureau’s claims against defendants; it “only serves to establish that this action

  continues with the approval of a Director removable at will by the President of the United States.”

  Navient Corp., 2021 WL 134618, at *14.

         Moreover, as plaintiff notes, if dismissal is required because the Ratification was made

  outside the statute of limitations, then many actions that the CFPB has brought and continues to

  pursue in other courts would also be subject to dismissal. This would seem to run counter to the

  Supreme Court’s concern in Seila Law with limiting the damage caused by its holding in order to

  preserve the agency’s work. Seila Law, 140 S.Ct. at 2209 (“‘Generally speaking, when confronting

  a constitutional flaw in a statute, we try to limit the solution to the problem, severing any

  problematic portions while leaving the remainder intact.’”) (quoting Free Enterprise Fund v.

  Public Company Accounting Oversight Bd., 561 U.S. 477, 508 (2010)); Seila Law, 140 S.Ct. at

  2210 (agreeing with Solicitor General and House of Representatives that the shift caused by the

  elimination of the CFPB “would trigger a major regulatory disruption and would leave appreciable

  damage to Congress's work in the consumer-finance arena” and explaining that no other agency

  “has the authority to administer the Dodd-Frank Act's new prohibition on unfair and deceptive

  practices in the consumer-finance sector”); see Navient Corp., 2021 WL 134618, at *14 (noting

  that a “finding that this action must be dismissed, where no other agency had in 2017, or has now,

  the power to enforce key provisions of the Dodd-Frank Act (which are at issue in this case),



                                                  40
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 41 of 60 PageID #: 10537
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 41 of 60



  effectively allows Navient and others to avoid defending their actions, alleged by the CFPB to be

  unlawful….”). And, nothing in Seila Law indicates that the Supreme Court intended that its

  holding should result in invalidating lawsuits such as this one.

         Accordingly, I am satisfied that the CFPB may pursue the enforcement action that it

  initially brought in 2016. Therefore, I shall deny the Access Defendant’s Motion to Dismiss and

  Smith’s motion for judgment on the pleadings.

                                           B. Motion to Strike

         During discovery, CFPB deposed Stephen Thomas, an Access Funding consumer.

  Defendants have jointly moved to strike the excerpt of Thomas’s deposition testimony (ECF 143-

  1), which CFPB submitted as an exhibit to its Motion. ECF 132-45. According to defendants,

  Smith was “deprived of all but a cursory cross-examination of this witness and the Access Funding

  Defendants and Mr. Borkowski were completely deprived of that opportunity.” ECF 143 at 5.

  Thus, they argue that the testimony should be stricken because (1) there was no permissible basis

  to terminate Thomas’s deposition, pursuant to Fed. R. Civ. P. 30(d)(3); and (2) defendants were

  not allowed to cross examine Thomas, in violation of Fed. R. Civ. P. 30(c).

         CFPB subpoenaed Thomas and deposed him on March 18, 2019, beginning at about 1:00

  p.m. ECF 143-1 (Thomas Dep. excerpt) at 2. Thomas originally agreed to proceed without the

  presence of counsel. Id. at 4-5, Tr. 6-7. Counsel for CFPB questioned Thomas for approximately

  two hours. Then, Smith’s attorney began to question him. Id. at 15, Tr. 65. Soon after, Thomas

  asked to continue the deposition, stating that he wanted legal representation and that he had an

  appointment at 4:00 p.m. Id. at 21-22, Tr. 72-73. After some debate, the parties agreed to postpone

  the remainder of the deposition. Id. at 34, Tr. 98. But, at that time, defense counsel stated that

  defendants expected the Bureau to subpoena Thomas so as to compel his return to complete his


                                                  41
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 42 of 60 PageID #: 10538
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 42 of 60



  deposition. Id. at 31-32, Tr. 91-92. Defendants also advised the Bureau that they believed that they

  had been denied a fair opportunity to cross-examine the witness. Therefore, if Thomas did not

  return to complete his deposition, they would move to strike his testimony. Id. at 30, Tr. 90.

         The parties scheduled the continuation of Thomas’s deposition for April 8, 2019. Pursuant

  to the Scheduling Order of February 22, 2018 (ECF 56), as amended on March 29, 2019 (ECF 98),

  the discovery deadline was set for March 29, 2019. On that date, the parties jointly asked to extend

  the discovery deadline to April 9, 2019, in order to complete this remaining deposition. ECF 97. I

  granted that request by Order of the same date. See ECF 98.

         On several occasions during the week prior to the follow-up deposition, CFPB attempted

  to serve Thomas with a subpoena, without success. ECF 153-1 (Emails between counsel) at 2. But,

  the parties did not seek another extension of discovery. Rather, in a jointly filed status report on

  May 6, 2020, the parties confirmed that discovery closed on April 9, 2019. ECF 100. Further,

  defendants noted that they intended to file a motion to strike Thomas’s deposition testimony

  because they were unable to cross-examine the witness. Id. at 1. Plaintiff, on the other hand, stated,

  id. at 2: “When the Bureau was unable to contact Mr. Thomas a second time, despite repeated

  attempts by the Bureau’s process server, Bureau staff informed Defendants’ counsel that the

  Bureau took no position on a further extension of discovery. Further, the Bureau staff would make

  themselves available for his deposition. The Bureau is unaware of Defendants attempting to

  subpoena or otherwise contact Thomas.”

         In the Motion to Strike, defendants argue that Thomas’s deposition should be stricken as

  an exhibit to the CFPB Motion because defendants did not have the opportunity to cross-examine

  him. ECF 143 at 8 (citing Alford v. United States, 282 U.S. 687 (1931); see also Du Beau v.




                                                   42
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 43 of 60 PageID #: 10539
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 43 of 60



  Smither & Mayton, Inc. 203 F.2d 395 (D.C. Cir. 1953)). 8 Indeed, “[c]ross-examination of a

  witness is a matter of right.” Alford, 282 U.S. at 691, 694; see Du Beau, 203 F.2d at 396 (noting

  that “measuring the credibility of a witness in a civil trial is equally as important as in a criminal

  trial”). And, courts often strike testimony where a witness refuses to submit to cross-examination.

  See Cisco Sys., Inc. v. Sheikh, No. 4:18-cv-07602, 2020 WL 5877573, at *4 (N.D. Cal. Oct. 2,

  2020) (“Having asserted the Fifth Amendment rather than provide complete evidence, the ADSI

  affiliated defendants are not entitled to a second bite at the apple that would allow it to present

  selectively evidence it believes is favorable.”); In re Inofin Inc., 219 F.Sup.3d 265, 270–71 (D.

  Mass. 2016) (striking a third party’s testimony where the party sat for 5 hours of direct examination

  but later invoked the Fifth Amendment and refused to answer questions from defense counsel);

  see also In re: Edmond, 934 F. 2d 1304, 1308-1309 (4th Cir. 1991) (concluding that trial court

  properly refused to consider declaration offered by defendant in support of summary judgment

  motion after defendant invoked the Fifth Amendment). Therefore, “[s]triking all of the testimony

  of a witness may be the only appropriate remedy when refusal to answer the questions of the cross-

  examiner frustrates the purpose of [cross-examination].” United States v. One Parcel of Real

  Property Commonly Known as 901 N.E. Lakewood Drive, Newport, Or., 780 F. Supp. 715, 722

  (D. Or. 1991).

         In response, CFPB attempts to defend its action by suggesting that it had a duty, under Fed.

  R. Civ. P. 45(d), “to protect Thomas during the deposition.” ECF 151 at 3. However, Rule 45(d)

  requires parties to “take reasonable steps to avoid imposing undue burden or expense on a person

  subject to the subpoena.” Thus, for example, it protects a nonparty witness “from being

  inconvenienced by being compelled to travel inordinate distances to have depositions taken.” In re


         8
             Defendants did not ask to bar Thomas as a witness at trial.

                                                   43
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 44 of 60 PageID #: 10540
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 44 of 60



  Guthrie, 733 F.2d 634, 638 (4th Cir. 1984). But, nothing in the rule suggests that the party issuing a

  witness subpoena has a duty to protect the witness during the deposition. Thus, the rule is inapplicable

  here.

          And, to some extent, the Bureau created the time constraints that it subsequently used as an

  excuse to continue the deposition. On the day that Thomas’s deposition was set to begin at 1:00 p.m.,

  CFPB scheduled another deposition to begin at 3:00 p.m. ECF 143-1 at 15, Tr. 65. But, the Bureau’s

  counsel questioned Thomas for approximately two hours, until the 3:00 p.m. start time for the next

  deposition. Id. That left defendants’ counsel with no time for cross-examination, even if the witness

  had remained.

          The CFPB cannot be faulted for the courtesy of granting Thomas’s request to continue the

  deposition. But, defendants should not be deprived of their right to cross-examine him. Because

  the CFPB failed to subpoena Thomas to complete his deposition, as it agreed to do, ECF 143-1 at

  17, Tr. 67, it should not be allowed to make use of his incomplete testimony. Accordingly, I shall

  grant the Motion to Strike.

                                         C. Counts I through IV

          In Counts I through III, CFPB alleges that Smith engaged in unfair, deceptive, and abusive

  acts or practices, in violation of §§ 5531 and 5536 of the CFPA. And, in Count IV, CFPB claims

  that the Access Funding Defendants and Borkowski substantially assisted in Smith’s unfair,

  deceptive, and abusive acts, in violation of § 5536(a)(3).

          In general, the CFPA prevents “a covered person or service provider from committing or

  engaging in any unfair, deceptive, or abusive act or practice under Federal law in connection with

  any transaction with a consumer for a consumer financial product or service, or the offering of a

  consumer financial product or service.” 12 U.S.C. § 5531(a). A “covered person” is defined in

  part as “any person that [sic] engages in offering or providing a consumer financial product or

                                                    44
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 45 of 60 PageID #: 10541
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 45 of 60



  service.” 12 U.S.C. § 5481(6)(A). Further, the CFPA defines a “financial product or service” in

  part as “providing financial advisory services. . . to consumers on individual financial matters. . .”

  12 U.S.C. § 5481(15)(viii).

         Under the CFPA, an act or practice is “unfair” if it “causes or is likely to cause substantial

  injury to consumers which is not reasonably avoidable by consumers” and “such substantial injury

  is not outweighed by countervailing benefits to consumers or to competition.” 12 U.S.C. §

  5531(c)(1). An act or practice is “deceptive” if it involves a representation, omission, or practice

  that is both material and likely to mislead reasonable consumers. Consumer Fin. Protection Bureau

  v. Gordon, 819 F.3d 1179, 1192‒93 (9th Cir. 2016) (adopting the definition of “deceptive act or

  practice” from the Federal Trade Commission Act, 15 U.S.C. § 45(a)). And, an act or practice is

  “abusive” if it “takes unreasonable advantage of” either “a lack of understanding on the part of the

  consumer of the material risks, costs, or conditions of the product or service” or “the reasonable

  reliance by the consumer on a covered person to act in the interests of the consumer.” 12 U.S.C.

  § 5531(d)(2).

         Further, it is unlawful for “any person to knowingly or recklessly provide substantial

  assistance to a covered person or service provider in violation of the provisions of section 5531

  of this title.” Id. § 5536(a)(3) (emphasis added). And, “the provider of such substantial assistance

  shall be deemed to be in violation of that section to the same extent as the person to whom such

  assistance is provided.” Id.

         Thus, for Counts I through IV to survive, Smith must be a “covered person or service

  provider” under the CFPA and must not be excluded from an enforcement action. In his

  Memorandum Opinion (ECF 27), Judge Motz reasoned that by “advising consumers about whether

  to sell their structured settlements for an immediate lump sum payment, Smith undeniably



                                                   45
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 46 of 60 PageID #: 10542
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 46 of 60



  provided those consumers with ‘financial advisory services’ regarding ‘individual financial

  matters.’” Id. at 22. Therefore, he concluded that Smith is a “covered person” within the meaning

  of the CFPA. Id.

         Notably, the parties do not dispute that Smith is a “covered person” under the Act. But,

  they vigorously disagree about whether Smith is subject to the CFPB’s enforcement action. In

  particular, defendants argue that the CFPA’s “practice-of-law” exclusion, pursuant to 12 U.S.C. §

  5517(e), precludes the Bureau’s claims under Counts I through IV.

         Under the practice-of-law exclusion, “[e]xcept as provided under paragraph (2), the Bureau

  may not exercise any supervisory or enforcement authority with respect to an activity engaged in

  by an attorney as part of the practice of law under the laws of the state in which the attorney is

  licensed to practice law.” 12 U.S.C. § 5517(e)(1); see Consumer Fin. Protection Bureau v.

  Frederick J. Hanna & Assoc., P.C., 114 F. Supp. 3d 1342, 1351 (N.D. Ga. 2015) (noting that the

  practice of law exclusion is a “broad limitation on the Bureau’s authority”). Paragraph (2) of §

  5517(e) sets forth two exceptions to the exclusion. The first exception is for conduct “that is not

  offered or provided as part of, or incidental to, the practice of law, occurring exclusively within

  the scope of the attorney-client relationship.” Id. § 5517(e)(2)(A). The second exception is for

  conduct “that is otherwise offered or provided by the attorney in question with respect to any

  consumer who is not receiving legal advice or services from the attorney in connection with such

  financial product or service.” Id. § 5517(e)(2)(B).

         CFPB acknowledges that the CFPA “provides certain limits on the Bureau’s authority over

  attorneys under” this exclusion. ECF 132-1 at 21. Further, the Bureau does not dispute that Smith

  is an attorney licensed to practice law in Maryland and that he was engaged in conduct that

  constitutes the practice of law when working with Access Funding customers. However, plaintiff



                                                  46
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 47 of 60 PageID #: 10543
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 47 of 60



  argues that Smith’s conduct falls within the first exception to the exclusion because it did not take

  place within the scope of the attorney-client relationship. And, even if Smith did have attorney-

  client relationships with the relevant consumers, CFPB contends that “the financial-advisory

  services the consumers received were not ‘exclusive’ between themselves and Smith.” Id. at 25.

         As a threshold matter, the parties disagree over who bears the burden of proving Smith’s

  entitlement to the practice-of-law exclusion. Plaintiff argues that “the burden of proving

  entitlement to a ‘special exception to the prohibitions of a statute generally rests on one who claims

  its benefits.’” ECF 152 at 11 (quoting FTC v. Morton Salt Co., 334 U.S. 37, 44–45 (1948)).

  According to the Bureau, the only court to consider the same question found that attorney-

  defendants “‘have the burden of proving that they qualify for the attorney exemption’” under the

  CFPA. ECF 152 at 12 (quoting Consumer Fin. Protection Bureau v. Mortg. Law Grp., 157 F.

  Supp. 3d 813, 828 (W.D. Wisc. 2016)).

         The Access Funding Defendants do not dispute that, in general, they have the burden to

  prove the applicability of the practice-of-law exception. However, they argue that because it is

  undisputed that Smith was engaged in the practice of law, “the burden shifts to the Bureau to prove

  that the exception to the exclusion applies.” ECF 155 at 15 (emphasis in original). In other words,

  according to defendants, the “Bureau must offer competent evidence to establish that Smith’s

  provision of financial advisory services to the consumers occurred outside of an attorney-client

  relationship with the consumers, and therefore, the exception” to the exclusion applies. Id.

         Under Morton Salt, 334 U.S. 37, on which both sides rely, the Court explained that the

  “general rule of statutory construction” is that “the burden of proving justification or exemption

  under a special exception to the prohibitions of a statute generally rests on one who claims its

  benefits….” Id. at 44-45; see also Meacham v. Knolls Atomic Power Lab., 554 U.S. 84, 91 (2008)



                                                   47
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 48 of 60 PageID #: 10544
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 48 of 60



  (making note of the “familiar principle that ‘[w]hen a proviso ... carves an exception out of the

  body of a statute or contract those who set up such exception must prove it’”) (quoting Javierre v.

  Central Altagracia, 217 U.S. 502, 508 (1910)). The logical conclusion from this principle is that

  Smith bears the burden to prove that the practice-of-law exclusion applies to him, but the Bureau

  bears the burden of demonstrating that the exception to the exclusion also applies, because it is the

  Bureau that claims to benefit from it. 9

         The question here is whether the Bureau has satisfied its burden to establish that Smith was

  not in attorney-client relationships with Access Funding consumers. And, if Smith had such

  relationships, the question is then whether he was acting “exclusively” within the scope of those

  relationships when he gave IPA advice.

         For the purpose of identifying an attorney-client relationship, Maryland has adopted the

  Restatement (Third) of the Law Governing Lawyers (“Restatement”). Att’y Grievance Comm’n v.

  Stillwell, 434 Md. 248, 276-77, 74 A.3d 728, 745 (2013) (Adkins, J., concurring, and citing Att’y

  Grievance Comm'n of Maryland v. Shoup, 410 Md. 462, 490, 979 A.2d 120, 136 (2009)). Section

  14 of the Restatement provides:

         A relationship of client and lawyer arises when:

         (1) a person manifests to a lawyer the person’s intent that the lawyer provide legal
             services for the person; and either

                 (a) the lawyer manifests to the person consent to do so; or

                 (b) the lawyer fails to manifest lack of consent to do so, and the lawyer
                     knows or reasonably should know that the person reasonably relies on
                     the lawyer to provide the services; or

         9
            In Mortg. Law Grp., 157 F. Supp. 3d 813, cited by CFPB, the court determined that the
  defendant law firm had the burden to prove it was “engaged in the practice of law while providing
  the allegedly unfair or deceptive mortgage assistance relief services.” Id. at 827. But, the court did
  not reach the issue of which party had the burden of proving an exception to the practice of law
  exclusion.

                                                   48
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 49 of 60 PageID #: 10545
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 49 of 60




         (2) a tribunal with power to do so appoints the lawyer to provide the services.

         No tribunal appointed Smith to provide legal services. Therefore, the existence of an

  attorney-client relationship is governed by paragraph one, which requires mutual intent to form an

  attorney-client relationship on the part of both the attorney and the client.

         “What constitutes an attorney-client relationship is a rather elusive concept.” Folly Farms

  I, Inc. v. Trustees of Clients’ Sec. Trust Fund of Bar of Maryland, 282 Md. 659, 670, 387 A.2d

  248, 254 (1978). Beyond the requirement of mutual intent, there are no set criteria for determining

  the existence of an attorney-client relationship. See, e.g., Stillwell, 434 Md. at 260, 74 A.3d at 735

  (stating that the existence of an attorney-client relationship does not depend on “payment for the

  services rendered”); Att’y Grievance Comm'n of Maryland v. Brooke, 374 Md. 155, 175, 821 A.2d

  414, 425 (2003) (“The [attorney-client] relationship may arise by implication from a client's

  reasonable expectation of legal representation and the attorney's failure to dispel those

  expectations.”) (Court’s alterations); Att’y Grievance Comm'n v. Shaw, 354 Md. 636, 650-51, 732

  A.2d 876, 883 (1999) (stating that “an attorney-client relationship may be found to exist even when

  the services performed by the attorney are not strictly legal in character” and “does not depend on

  there being a formal fee arrangement”); Att’y Grievance Comm’n v. Parker, 306 Md. 36, 43, 506

  A.2d 1183, 1187 (1986) (recognizing that an attorney-client relationship may exist even where

  “neither attorney nor client thought so and there was no formal retainer or agreement as to fee”).

         Notably, a formal or explicit contract is not required to create an attorney-client

  relationship. Shoup, 410 Md. at 489, 979 A.2d at 136. Indeed, “the facts and circumstances of each

  particular case are critical in determining whether an attorney-client relationship exists.” Id., 979

  A.3d at 135 (citing Shaw, 354 Md. at 650-51, 732 A.2d at 883). Thus, “[w]hether an attorney-




                                                   49
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 50 of 60 PageID #: 10546
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 50 of 60



  client relationship had been formed and when, is a question of fact…and not a question of law.”

  Stillwell, 434 Md. at 265, 74 A.3d at 738 (internal citations omitted).

          Here, at least 100 consumers engaged in transactions with Access Funding in Maryland.

  Of those consumers, the CFPB has provided statements from five consumers concerning their

  transactions with Access Funding and their communications, or lack thereof, with Smith. In other

  words, the view of at least 95% of the consumers is unknown. And, this is not necessarily a one-

  size fits all situation.

          Smith argues that, with regard to all but those five consumers, it is undisputed that there

  was “clearly an intent to enter into an attorney-client relationship.” ECF 137 at 11. According to

  Smith, he “expressly communicated [to each consumer] that he was a Maryland attorney” and it

  “was only after the consumer consented that Smith provided the IPA” services. Id. To support his

  argument, Smith offers his own testimony of his “practice” of introducing himself to consumers

  over the phone as a Maryland lawyer, telling them that Maryland law required them to obtain

  independent professional advice, and then obtaining “the client’s agreement to continue with the

  consultation.” ECF 137-1, ¶ 5; see ECF 137-2 (Smith Dep., 3/11/2019) at 18-19, Tr. 107:12-

  108:10.

          In contrast, the Bureau argues: “Defendants have presented no evidence from any

  purported client manifesting that person’s subjective intent to engage Smith as their attorney.”

  ECF 152 at 13 (emphasis in original). And, according to plaintiff, “Smith’s own testimony…can’t

  establish any single consumer’s subjective intent” and should not be used by the Court to “impose

  attorney-client relationships on 100 or more unnamed consumers” because his claimed

  representation of those consumers is not objectively reasonable. Id. at 13, 17-18. Further, the

  Bureau posits that the “only evidence of specific consumers’ intent [from the five consumers that



                                                   50
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 51 of 60 PageID #: 10547
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 51 of 60



  were deposed]…shows a lack of manifest intent to engage Smith…” Id. at 14 (emphasis in

  original).

          As indicated, Smith attests that he intended to function as a lawyer and to enter into an

  attorney-client relationship with the Access Funding consumers. The test, however, also turns on

  the client’s belief that there was an attorney-client relationship. See First NBC Bank v. Murex,

  LLC, 259 F. Supp. 3d 38, 64 (S.D.N.Y. 2017) (“The operative test, however, does not turn on the

  lawyer’s state of mind or good faith intentions. It is focused on the reasonableness of the client’s

  belief that there was an attorney-client relationship, including based on the services performed.”)

  (emphasis in original). And, Maryland courts have “decline[d] to find the existence of an attorney-

  client relationship where the purported client was unable to testify to the relationship's existence.”

  Catler v. Arent Fox, LLP, 212 Md.App. 685, 704, 71 A.3d 155, 166–67 (2013); see also Greenberg

  v. State, 421 Md. 396, 406, 26 A.3d 955, 962 (2011) (“[P]rivilege may be invoked only where a

  ‘finding that the [proponent's] subjective belief’ [that] an attorney-client relationship existed would

  be minimally reasonable.”) (quoting In re Grand Jury Subpoena: Under Seal, 415 F.3d 333 (4th

  Cir. 2005)).

          For most of the Access Funding consumers, there is no evidence as to their belief or intent.

  The evidence indicates only that four consumers who were allegedly advised by Smith do not

  recall speaking with him. See ECF 132-16 (Henson Dep.); ECF 132-44 (Durham Dep.); ECF 132-

  46 (Fair Dep.); ECF 132-47 (Hayes Dep.). Specifically, Henson and Hayes said that they did not

  recall speaking with Smith, and Fair and Durham testified that they had never heard of Smith or

  talked to him. But, Smith points to his own testimony, to the effect that “each client expressly

  assented to the representation.” ECF 156 at 14; see ECF 137 at 12-13.




                                                    51
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 52 of 60 PageID #: 10548
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 52 of 60



          As noted, in considering a summary judgment motion, the court may not make credibility

  determinations. Wilson v. Prince George’s Cty., 893 F.3d 213, 218-19 (4th Cir. 2018) (“We do not

  weigh the evidence or make credibility determinations”). Thus, in the face of conflicting evidence,

  such as competing deposition testimony and affidavits, summary judgment is not appropriate. See

  Gray v. Spillman, 925 F.2d 90, 95 (4th Cir. 1991) (“It is not our job to weigh the evidence ... or to

  disregard stories that seem hard to believe. Those tasks are for the jury.”) (citation omitted).

          Further, Smith argues that if “the trier of fact accepts the testimony from” the consumers

  “as true,” then he “did not provide the IPA consultations” to those consumers and is entitled to

  summary judgment because “there would be no evidence upon which the trier of fact could

  conclude that Smith was a person covered under the CFPA that engaged in abusive acts or practices

  with those individuals.” ECF 156 at 15-16. Yet, Smith does not discuss that he signed letters

  stating that he advised all five of these consumers. See ECF 152-8 (letter of 1/15/15 from Smith

  “To Whom it May Concern”, stating that he spoke with Durham; letter of 4/15/15 from Smith

  stating that he spoke with Fair; letter of 6/10/13 from Smith stating that he spoke with Hayes; letter

  of 11/17/14 from Smith stating that he spoke with Henson; and letter of 8/12/14 from Smith stating

  that he spoke with Thomas).

          Thus, there is a genuine issue of material fact as to whether Smith even interacted with

  these consumers, let alone whether he formed an attorney-client relationship with them. And, it is

  for the jury to resolve this dispute.

          Accordingly, the Court cannot determine whether Smith’s conduct falls within the

  exception to the practice-of-law exclusion. And, because of the prevailing issues of material fact

  as to the applicability of the practice-of-law exclusion, the Court cannot determine whether Smith

  may be held accountable for his allegedly illegal conduct. Moreover, given the nature of the claims



                                                   52
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 53 of 60 PageID #: 10549
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 53 of 60



  against Access Funding Defendants and Borkowski, if Smith is not liable, there is no violation of

  the law by them. Cf. Consumer Fin. Protection Bureau v. Universal Debt & Payment Solutions,

  LLC, 1:15-CV-0859-RWS, 2019 WL 1295004, at *15 (N.D. Ga. Mar. 21, 2019) (noting that

  because there are issues of fact as to whether company violated the CFPA, the court cannot

  determine whether individual defendant is liable for a violation).

                                                D. Count V

                                                    1.

         In Count V, CFPB alleges that Access Funding and its principals engaged in abusive acts

  or practices relating to the advances they gave consumers, in violation of 12 U.S.C. §§

  5531(d)(2)(A) and 5536(a)(1)(B). ECF 44, ¶¶ 93-99. As noted, under the CFPA, an act or practice

  is “abusive” if it “takes unreasonable advantage of” either “a lack of understanding on the part of

  the consumer of the material risks, costs, or conditions of the product or service” or “the reasonable

  reliance by the consumer on a covered person to act in the interests of the consumer.” 12 U.S.C.

  § 5531(d)(2).

         The Bureau asserts that the Access Funding Defendants and Borkowski “represented to the

  consumers who received advance[s], including in the advance agreement Access Funding used,

  that consumers would be bound to complete the transactions and liable to repay the advance

  amounts if they did not complete the transaction.” ECF 44, ¶ 96. The Bureau also claims that

  defendants’ conduct took unreasonable advantage of consumers’ lack of understanding of the

  material risks, costs, or conditions of the advances. Id. ¶¶ 94, 98, 99.

         In the CFPB Motion, the Bureau moves for summary judgment only as to one of those

  allegedly abusive practices: “those involving consumers who signed advance agreements before

  receiving independent professional advice, thus committing to the transaction before being advised


                                                    53
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 54 of 60 PageID #: 10550
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 54 of 60



  about it.” ECF 152 at 7. The Bureau posits that consumers “who entered into advance agreements

  before receiving independent professional advice risked agreeing to a condition that rendered

  meaningless independent professional advice that followed.” Id. at 9. Thus, the CFPB contends

  that Access Funding took “unreasonable advantage of consumers’ lack of understanding of the

  ‘material risks, costs, or conditions’ of a financial product.” Id.

          The Access Funding Defendants and Borkowski urge the Court to reject the Bureau’s

  “attempt to recast its claim in Count V.” ECF 141 at 31; ECF 146 at 10. In particular, the Access

  Funding Defendants posit that the theory of liability alleged in CFPB’s Motion is not the same

  theory alleged in the Amended Complaint. Id. Therefore, they maintain that the Bureau may not

  rely on it at this stage of the case.

          This contention lacks merit. As the Bureau points out, in Count V it seeks partial summary

  judgment as to a “narrower subset of advance-related acts and practices for which the facts are

  undisputed.” ECF 152 at 7. Rather than pursuing a new theory of liability, the Bureau claims that

  it merely seeks to establish liability based on one specific practice in which Borkowski and the

  Access Funding Defendants engaged.

          In any event, the Access Funding Defendants and Borkowski argue, the Bureau fails to

  prove its new theory of liability. First, they assert, the Bureau fails to “identify deceptive, unfair,

  or otherwise abusive language in the advance agreement.” ECF 155 at 11; see ECF 146 at 11.

  Second, they claim that the Bureau “lacks any evidence that Access Funding took advantage of a

  consumer’s lack of understanding of the nature of an advance or the fact that the consumer would

  have to repay the advance if she canceled the deal or if a court rejected it.” Id.; see ECF 141 at 32.

  Third, they contend that “the Bureau offers no facts or evidence to substantiate its claim that the




                                                    54
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 55 of 60 PageID #: 10551
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 55 of 60



  advance agreement rendered illusory the subsequent independent professional advice provided to

  a consumer.” ECF 155 at 12.

         Defendants are correct to some extent. The record contains only two examples of advance

  agreements signed by consumers before they met with an IPA. See ECF 152-3; ECF 152-4. And,

  the other evidence surrounding those two transactions does not indicate that the consumers

  believed they were required to complete the transaction with Access Funding or that they

  misunderstood the terms of the advance because they had signed an advance agreement prior to

  meeting with an IPA.

         For instance, on December 15, 2013, Jay Saunders signed an advance agreement with

  Access Funding. ECF 152-3. According to a letter from Smith, Saunders received independent

  professional advice from Smith the day after signing the agreement. Id. at 5. However, court

  records from the Circuit Court for Howard County (ECF 155-1) indicate that in September 2014

  Saunders actually completed a structured settlement transaction with J.G. Wentworth, Access

  Funding’s competitor. ECF 155 at 12; ECF 155-1 at 5. And, Saunders did not sign a Purchase and

  Sale Agreement with Access Funding until February 14, 2015. ECF 155-2 at 7. Thus, Saunders

  completed a deal with Access Funding’s competitor after receiving an advance from Access

  Funding. And, he did not complete his deal with Access Funding for more than a year after

  receiving an advance. This suggests that Saunders did not feel trapped by the advance agreement,

  nor did he fail to understand the terms of the agreement.

         Moreover, the Access Funding leaders testified that they lost a significant amount of money

  because consumers would often cancel their transactions after receiving advances. See, e.g., ECF

  141-10 (Jundanian Dep., 3/8/2019) at 9-10, Tr. 57-58 (noting that Access Funding “lost a lot of

  money on advances”); ECF 152-12 (Jundanian Dep., 2/19/2016) at 6, Tr. 44:18-23 (“I was told by



                                                  55
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 56 of 60 PageID #: 10552
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 56 of 60



  Mr. Borkowski that we never enforced any defaulted advances, which led to us losing a significant

  amount of money on the advances that we made to consumers.”). This suggests that at least some

  consumers understood that they were free to cancel their transactions even if they had received an

  advance. See ECF 132-89 (Borkowski Dep., 2/11/2016) at 13, Tr. 92 (noting that Access Funding

  “did not make it a practice to go after” the advances that went to consumers who chose to contract

  with a competitor “despite the fact that [they] had a legal right to”).

         On the other hand, it is undisputed that Access Funding gave advances to most of its

  consumers. See ECF 141-3, ¶ 6. And, the evidence indicates that at least some consumers signed

  an advance agreement with the initial document package and prior to meeting with an independent

  professional advisor. See, e.g., ECF 152-2; ECF 152-3; see ECF 132-49 (Boghosian Dep.,

  2/10/2016) at 9, Tr. 107:21-23 (noting that the advance agreement is part of the “document

  package”). Moreover, consumers testified to the fact that they did not understand the documents

  in the initial document package that they signed before a notary. See, e.g., ECF 132-16 (Henson

  Dep.) at 7-8, Tr. 45-46; ECF 132-46 (Fair Dep.) at 6, Tr. 30:4-7. Thus, it is certainly plausible that

  at the time consumers signed their advance agreements, at least some did not appreciate the “risks,

  costs, and conditions of the advances.” ECF 152 at 7. And, it is possible that this misunderstanding

  was exacerbated by the fact that these consumers did not meet with an IPA before signing the

  agreement.

         In sum, based on the record, there remain disputes of material fact as to whether consumers

  misunderstood the implications of their advances and, if so, whether any misunderstanding

  resulted from signing an advance agreement before meeting with an IPA. Further, given the

  conflicting evidence, whether the Access Funding Defendants and Borkowski took advantage of

  the consumers’ lack of understanding is a matter upon which reasonable minds may differ.



                                                    56
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 57 of 60 PageID #: 10553
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 57 of 60



                                                   2.

         The Bureau also alleges that, as “related persons,” Jundanian, Borkowski, and Boghosian

  are individually liable for the abusive use of cash advances. ECF 132-1 at 19. The CFPA treats as

  a “covered person” anyone who meets the definition of a “related person.” 12 U.S.C. §

  5481(25)(B). A “related person,” in turn, includes any “director,” “officer,” “controlling

  shareholder,” or “agent” of a covered person, as well as “any shareholder, consultant, joint venture

  partner, or other person” who “materially participates in the conduct of the affairs of [a] covered

  person.” Id. § 5481(25)(C)(i)-(ii).

         Defendants do not dispute that Jundanian, Borkowski, and Boghosian are “related persons”

  as a result of their leadership roles within Access Funding. ECF 141 at 40-41; ECF 155 at 23-24.

  But, they dispute that they are liable for abusive acts or practices under Count V. ECF 141 at 40;

  ECF 146 at 9-12; ECF 155 at 23;

         An individual is liable for corporate abusive acts or practices if “(1) he or she ‘participated

  directly in the wrongful acts or practices’ or had the authority to control the corporate defendant

  who did, and (2) ‘had some knowledge of the acts or practices.’” Consumer Fin. Protection Bureau

  v. NDG Financial Corp., No. 15-cv-5211 (CM), 2016 WL 7188792, *17 (S.D.N.Y. Dec. 2, 2016)

  (quoting F.T.C. v. Tax Club, Inc., 994 F. Supp. 2d 461, 471 (S.D.N.Y. 2014) (citations omitted));

  see Gordon, 819 F.3d at 1192‒93; cf. F.T.C. v. Ross, 743 F.3d 886, 892 (4th Cir. 2014) (“We hold

  that one may be found individually liable under the Federal Trade Commission Act if she (1)

  participated directly in the deceptive practices or had authority to control those practices, and (2)

  had or should have had knowledge of the deceptive practices.”). “The second prong of the analysis

  may be established by showing that the individual had actual knowledge of the deceptive conduct,




                                                   57
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 58 of 60 PageID #: 10554
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 58 of 60



  was recklessly indifferent to its deceptiveness, or had an awareness of a high probability of

  deceptiveness and intentionally avoided learning the truth.” Ross, 743 F.3d at 892.

         The Bureau argues that “Jundanian, Boghosian, and Borkowski established, controlled, and

  monitored Access Funding’s policies and practices, including the practice of providing advances

  to consumers”; they were each “aware of and involved in providing advances to consumers”; and

  they were each “involved in discussions about how advances could be used to draw consumers to

  Access Funding.” ECF 132-1 at 19-20. Thus, according to CFPB, they “engaged in” the abusive

  acts or practices, in violation of the CFPA. Id. at 20.

         The Access Funding Defendants and Borkowski argue that the Bureau fails to offer facts

  establishing that the leaders “had any role in providing advances to any of Access Funding’s

  customers” or that they were “aware that Access Funding’s sales executives allegedly told

  consumers that they could not cancel their transactions with Access Funding because the

  consumers had received advances.” ECF 141 at 40-41; see ECF 146 at 9-11.

         The Access Funding executives were actively involved in the affairs of Access Funding

  during the period in question and had authority to control the company. In particular, Jundanian

  was the “Managing Member” of Access Holding, meaning that he had “full power, discretion and

  authority to make all decisions affecting the business, affairs and properties” of the company. ECF

  132-50 at 2. Jundanian was CEO of Access Funding until May 2014, and he “manage[d] the day-

  to-day operations” of the company. Id. Borkowski became CEO in May 2014 and had the same

  responsibilities. Id. at 3. And, prior to May 2014, Borkowski served as the CFO and COO of

  Access Funding. In that role, he “manage[d] the financial matters of the” company, among other

  things. Id. Last, Boghosian served as Access Funding’s “Chief Marketing and Sales Officer,”

  meaning he was responsible “for sales and processing activities.” Id. at 4.



                                                    58
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 59 of 60 PageID #: 10555
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 59 of 60



         Moreover, all three testified that they were aware of the policies regarding advances. See,

  e.g., ECF 132-89 at 12, Tr. 91 (“The sales guys would ask if they could provide an advance, and

  we had established policies that said no advances unless you can prove that the payments

  existed.”); ECF 141-10 at 10-11, Tr. 58-59 (“I think [the idea to provide advances] just percolated

  as a discussion, but….I don’t think it was any particular person’s idea. It’s just something that

  came up, I would imagine, in the context of what’s happening in the industry….”) (Court’s

  alterations). And, correspondence from the three leaders indicates that they were sometimes

  directly involved in providing advances to consumers. See, e.g., ECF 312-24 at 2 (email from

  Borkowski saying that he will wire a $1,000 advance to a client after she signs the advance

  agreement); see also ECF 132-47 (Hayes Aff.), ¶ 12 (consumer stating that Boghosian told him he

  could not cancel his transaction because he had already received an advance from Access

  Funding).

         Therefore, to the extent that Access Funding was engaged in abusive acts or practices

  regarding advances, a factfinder could reasonably infer that Boghosian, Borkowski, and Jundanian

  were aware of the practices and could have exerted their authority and control over them. See Ross,

  743 F.3d at 894 (finding that the district court did not err in concluding that a high-level business

  official had authority to control the deceptive acts). But, there remains a dispute of material fact as

  to whether the company was engaged in abusive conduct with respect to the advances. Therefore,

  a determination as to individual liability would be premature.


                                             V.      Conclusion

         For the aforementioned reasons, I shall grant the Surreply Motion (ECF 159) and the

  Motion to Strike. ECF 142. The remaining motions are denied.




                                                    59
Case 1:17-cv-01323-MN Document 373-1 Filed 07/14/21 Page 60 of 60 PageID #: 10556
        Case 1:16-cv-03759-ELH Document 164 Filed 07/12/21 Page 60 of 60



         A separate Order follows.



  Date: July 12, 2021                                   /s/
                                                 Ellen L. Hollander
                                                 United States District Judge




                                       60
